 
Exhibit 10.132: Certain confidential information in this Exhibit 10.132 was
omitted and filed separately with the Securities and Exchange Commission (“SEC”)
with a request for confidential treatment by Inter Parfums, Inc.
 
BROOKS BROTHERS
MANUFACTURING AND LICENSE AGREEMENT


BETWEEN


RETAIL BRAND ALLIANCE, INC., d/b/a Brooks Brothers - LICENSOR


AND


INTER PARFUMS USA, LLC. — LICENSEE


--------------------------------------------------------------------------------


 
Exhibit 10.132: Certain confidential information in this Exhibit 10.132 was
omitted and filed separately with the Securities and Exchange Commission (“SEC”)
with a request for confidential treatment by Inter Parfums, Inc.
 
BROOKS BROTHERS
MANUFACTURING AND LICENSE AGREEMENT
(“Agreement”)


A.
Effective Date: Shall mean the date the last party has executed and delivered
this Agreement.
   
B.
Licensor:
Retail Brand Alliance, Inc., d/b/a Brooks Brothers
   
346 Madison Avenue, New York, NY 10017
   
Attention:
President – Strategic Development and International Business
     
with a copy to General Counsel
     
100 Phoenix Avenue, Enfield, CT 06082

 

 
Licensee:
Inter Parfums USA, LLC, a New York limited liability company
   
551 Fifth Avenue, New York, NY 10176
   
Attention:
Chief Executive Officer
           
with a copy to:
Joseph A. Caccamo, Esq .
     
GrayRobinson P.A
     
Attorneys at Law
     
401 E. Las Olas Blvd.
     
Suite 1850
     
Ft. Lauderdale , FL 33301



Each party’s signature below indicates its acceptance of this Agreement
including and specifically incorporating the attached Standard Terms and
Conditions and Exhibits which are an inseperable part of this Agreement.


Retail Brand Alliance, Inc.,
Inter Parfums USA, LLC
d/b/a Brooks Brothers
By: Inter Parfums, Inc., Sole Member
By:  
/S/ ______________
By:
/S/ ________________
 
Name:
Title:
Date:
 
Name: Jean Madar
Title: CEO
Date:


2

--------------------------------------------------------------------------------


 
Exhibit 10.132: Certain confidential information in this Exhibit 10.132 was
omitted and filed separately with the Securities and Exchange Commission (“SEC”)
with a request for confidential treatment by Inter Parfums, Inc.
 
BROOKS BROTHERS
MANUFACTURING AND LICENSE AGREEMENT
STANDARD TERMS AND CONDITIONS



1.
DEFINITIONS. The following terms shall have the following definitions when used
in this Agreement:



1.01. "Licensed Marks" shall mean the trademarks listed on Exhibit B and insofar
as they are registered in countries enumerated on Exhibit D, and any approved
form of the Brooks Brothers logo, as shown on Exhibit B and Exhibit D, together
with any and all such new trademarks as may be developed, acquired or registered
by on behalf of Licensor and its Affiliates, only with Licensor’s prior written
approval.


1.02. (a) "Products" shall mean only those fragrance and personal care products
specifically described in Exhibit A, namely, fragrances, home fragrance
products, skincare products, bath products, body care products and cosmetics.


(b) "New Products" shall mean all Products bearing Licensed Marks which are
manufactured by or for Licensee from designs, formulas and concepts delivered or
approved by Licensor hereunder.


(c) “Existing Products” shall mean any of Licensor’s Products sold by Licensor
through Licensor’s U.S. Stores prior to the sale of New Products pursuant to the
terms of this Agreement except the products under the Royall product line.


(d) “Licensed Products” shall mean New Products and Existing Products. .


1.03. "Net Sales" shall mean Gross Sales less Allowable Deductions. For purposes
of the definition of Net Sales in this Section 1.03, notwithstanding anything to
the contrary contained in this Agreement, Net Sales shall not include sales to
Licensor, including any and all of Licensor’s U.S. Stores, as hereinafter
defined, and Paradies Stores, as hereinafter defined.


1.03.1“Gross Sales” shall mean the aggregate of the invoiced amounts of
Wholesale Sales, as defined herein, and Ex Factory Sales, as defined herein, for
Licensed Products shipped or sold by Licensee or Licensee’s Affiliates (as
defined herein) for sale solely in Combined International Distribution Channels.


1.03.2“Allowable Deductions” shall mean: (1) customary trade allowances which
may include: (a) term discounts and (b) markdown monies but only in connection
with Discontinued Goods (the “Markdown Monies”), (2) taxes paid, (3) freight (to
the extent included on an invoice), and (4) returns actually received. No
deduction shall be made for any reserves for any Allowable Deductions provided
that Licensee may deduct Allowable Deductions only to the extent Allowable
Deductions have actually been taken. Customary trade allowances including term
discounts (but excluding Markdown Monies) are not to exceed [------------]1   of
Gross Sales in any given annual period. In the event Markdown Monies exceed
[---------------]2   of Gross Sales in any given annual period, Licensor‘s prior
written consent shall be required and any further mark-downs on Discontinued
Goods shall also require Licensor’s prior written consent.
 

--------------------------------------------------------------------------------

1 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.132.1.
2 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.132.2.
 
3

--------------------------------------------------------------------------------


 
Exhibit 10.132: Certain confidential information in this Exhibit 10.132 was
omitted and filed separately with the Securities and Exchange Commission (“SEC”)
with a request for confidential treatment by Inter Parfums, Inc.
 
1.03.3  “Wholesale Sales” shall mean all sales only through the Combined
International Distribution Channels of Licensed Products shipped or sold by
Licensee or any of Licensee’s Affiliates to a retailer or other entity that
sells the Licensed Products directly to consumers.


1.03.4 “Ex Factory Sales” shall mean all sales only through the Combined
International Distribution Channels of Licensed Products shipped or sold by
Licensee or any of Licensee’s Affiliates to any wholesaler or distributor other
than Licensee or Licensee’s Affiliates.


1.04. “Territory” shall mean the world.


1.05. "Upscale International Distribution Channels” shall be Distributors in the
Territory (not including the United States and Puerto Rico) who have been
pre-approved by Licensor and who are in the business of distributing upscale or
designer Products to only the better department stores and better specialty
stores in the Territory whose location, merchandising and overall operations are
consistent with the high quality of Licensed Products, the reputation, image and
prestige of the Licensed Marks. Better department stores and better specialty
stores shall be upscale retail outlets, specialty stores, and department stores
that sell not less than five (5) upscale or designer brands, such as Ralph
Lauren, Burberry, Chanel, Giorgio Armani and Calvin Klein. Notwithstanding the
foregoing, Upscale International Distribution Channels shall not include any of
Licensor’s International Stores.


1.06. (a) "Year" shall mean the twelve (12) month period commencing January 1
and ending the following December 31; provided, however, that the “Launch Year”
shall commence on the Effective Date and shall terminate on December 31, 2008.


(b) “Accounting Period” shall mean each three (3) month calendar period
commencing January l, April l, July l and October 1, respectively, or such
shorter period in which Licensee has rights to distribute Licensed Products
hereunder.


(c) "Effective Date" shall mean the date in Section A of this Agreement.


1.07.  (a) "Discontinued Goods", “Remaining Discontinued Goods” and “Remaining
Inventory” shall mean only those Licensed Products defined in Section 20.01.


1.08. “Guaranteed Minimum Royalty” shall have the meaning set forth in Section
8.01.


1.09. “Retail Price” shall mean actual retail price of each unit of Licensed
Products.
 
4

--------------------------------------------------------------------------------


 
Exhibit 10.132: Certain confidential information in this Exhibit 10.132 was
omitted and filed separately with the Securities and Exchange Commission (“SEC”)
with a request for confidential treatment by Inter Parfums, Inc.
 
1.09.01 “Initial Retail Price” shall mean the price established by Licensor as
the initial retail price to be marked on the relevant Licensed Products in
Licensor’s U.S. Retail Stores (as herein defined) as determined in good faith by
Licensor with input from Licensee. With respect to Licensee’s concern that it be
required to produce and sell products for a price below its actual cost plus a
reasonable gross profit based upon Licensee’s historical gross margins, Licensee
shall advise Licensor whether or not Licensee is able to produce the relevant
Licensed Product at the Initial Retail Price set by Licensor. In the event
Licensee has given Licensor such advice, and Licensor and Licensee cannot agree
on the Initial Retail Price for any Licensed Product, Licensee shall have no
obligation to produce such Licensed Product.


1.10. “Licensor Cost of Goods Purchase Price” shall have the meaning set forth
in Section 3.02. 
 
1.11. “Initial Launch” shall mean the first delivery of Licensed Products for
sale in Licensor’s U.S. Retail Stores (as herein defined) and Licensor’s U.S.
Factory Stores (as herein defined).
 
1.12. “Paradies” shall mean the Licensor’s licensee for casino resort stores and
airport stores in the United States and Canada.
 
1.13. “Paradies Stores” shall mean stores operated by Paradies in the United
States and Canada.
 
1.14. “Target Sales” shall mean Licensor’s targeted Ex Factory Sales of Licensed
Products through the Combined International Distribution Channels throughout the
Territory for each Year as stated in the Business Plan attached hereto and made
a part hereof as Exhibit C.
 
1.15. “Creative” shall mean products, product fragrances (or formulas and
formula combinations), concepts, Formulae, product names, product line names,
formula/ingredient descriptions, instructions, packaging, bottle and container
configurations and colors, labels, tags, taglines, slogans, copy, scent strip
designs, images, artwork, drawings, sketches, plans, designs, displays,
illustrations, models, tooling, packaging materials and all other forms of
identification affixed to or connected with the Products. The Creative, other
than Formulae, is and shall be deemed to be owned by Licensor.
 
1.16. “Formula(e)” shall mean any and all of the formulae, lists of ingredients,
fragrances, technical information, recipes, processes and instructions (held in
whatever form) reasonably necessary to enable the Products to be produced.
Formulae shall be for the exclusive use of Licensor, but shall not be deemed to
be owned by Licensor.
 
1.17.  “Term” shall have the meaning set forth in Section 4.01 hereof.
 
1.18. “Combined International Distribution Channels” means Duty-Free Channels of
Distribution, the Upscale International Distribution Channels and Licensor’s
International Stores.


1.19. “Contractor” shall mean any person, firm or company appointed or proposed
as a contractor to perform work on behalf of Licensee pursuant to this
Agreement, with Licensor’s prior written consent.
 
5

--------------------------------------------------------------------------------


 
Exhibit 10.132: Certain confidential information in this Exhibit 10.132 was
omitted and filed separately with the Securities and Exchange Commission (“SEC”)
with a request for confidential treatment by Inter Parfums, Inc.
 
1.19.1 “Distributor” shall mean a third party other than Licensee or Licensee’s
Affiliates utilized by Licensee with the prior written approval of Licensor, for
the sole purpose distributing and/or marketing the Licensed Products in the
Territory.
 
1.19.2 “Affiliate” shall mean, in the case of Licensor, an entity or person
which directly or indirectly controls or is controlled by or is under common
control with Licensor, and, in the case of Licensee, shall mean an entity or
person which directly or indirectly controls or is controlled by or is under
common control with Licensee.
 
1.20. “Duty-Free Channels of Distribution” means Duty-free, in-flight and cruise
ship channels of distribution within and outside the United States.


1.21. “Licensor’s International Stores” means Licensor’s retail or factory
stores, shop-in-shops or any other store operating under the Licensed Marks or
owned or operated by Licensor, Licensor’s Affiliates, Licensor’s Joint Venture
Partners or Licensor’s Other Licensees, other than Licensor’s U.S. Stores and
Paradies Stores.


1.22. “Sales Royalty” shall have the meaning set forth in Section 9.01 hereof.


1.22.1.“Ex Factory Sales Royalty” shall have the meaning set forth in Section
9.01 hereof.


1.22.2. “Wholesale Sales Royalty” shall have the meaning set forth in Section
9.01 hereof.



2.
GRANT.



2.01. Subject to the terms and conditions of this Agreement and the rights of
Licensor’s Affiliates, other licensees (“Other Licensees”) and joint venture
partners (“Joint Venture Partners”) as enumerated on Exhibit D-2 herein or
pursuant to Third Party Agreements (as defined herein) entered into by Licensor
in accordance with Section 19.05 hereof, Licensor hereby grants to Licensee
during the Term (as hereinafter defined) the exclusive, non-transferable rights
to use each Licensed Mark as a trademark only on and in connection with
 
(a) the exclusive development, production, and manufacture, at Licensee’s sole
cost and expense, of the Licensed Products in the Territory;
 
(b) the exclusive distribution of Licensed Products for sale solely in (i)
Licensor’s retail stores in the United States and Puerto Rico (“Licensor’s U. S.
Retail Stores”), (ii) Licensor’s factory stores in the United States and Puerto
Rico (“Licensor’s U.S. Factory Stores”) (collectively, the “Licensor’s U.S.
Stores”), and (iii) Paradies Stores in the United States and Canada;
 
(c) the exclusive distribution and sale of the Licensed Products solely for sale
through the Duty-Free Channels of Distribution and the Upscale International
Distribution Channels in the Territory, provided that in countries where
Licensor has Affiliates, Other Licensees or Joint Venture Partners with rights
as enumerated on Exhibit D-2 or with rights granted pursuant to Third Party
Agreements entered into by Licensor in accordance with Section 19.05 hereof,
Licensee shall have the non-exclusive right to distribute and sell Licensed
Products through the Duty-Free Channels of Distribution and the Upscale
International Distribution Channels in such countries and shall have the
exclusive right to distribute and sell Licensed Products to such Affiliates,
Other Licensees or Joint Venture Partners;
 
6

--------------------------------------------------------------------------------


 
Exhibit 10.132: Certain confidential information in this Exhibit 10.132 was
omitted and filed separately with the Securities and Exchange Commission (“SEC”)
with a request for confidential treatment by Inter Parfums, Inc.
 
(d) the non-exclusive advertising and promotion, at Licensee’s sole cost and
expense, of the Licensed Products in the Territory;
 
(e) the non-exclusive distribution and sale of Licensed Products for sale in
Licensor’s International Stores in the Territory, provided that in countries
where Licensor has Affiliates, Other Licensees or Joint Venture Partners with
rights as enumerated on Exhibit D-2 or with rights granted pursuant to Third
Party Agreements entered into by Licensor in accordance with Section 19.05
hereof, Licensee shall have the exclusive right to distribute and sell Licensed
Products to such Affiliates, Existing Licensees or Joint Venture Partners.
 
It shall be understood that Paragraphs (a), (b), (c), (d) and (e) of this
Section 2.01 shall comprise the “Scope” of the rights granted to Licensee
herein. Licensee has no rights to develop, produce, manufacture, distribute, or
sell Licensed Products beyond the Scope. Notwithstanding the above, the Scope
shall not include any Products not carrying the Licensed Mark, or any other
trademark, brand or trade name that may be confusingly similar to the Licensed
Marks that is developed by Licensee.
 
2.02  (a) Licensor reserves all rights to the Licensed Marks including, but not
limited to, all uses on the internet, except as specifically granted herein to
Licensee and Licensor may exercise such rights at any time. Notwithstanding
anything in this Agreement to the contrary, nothing shall be construed to limit
Licensor's or its licensee’s rights to use the Licensed Marks on or in
connection with the Licensed Products to be presented and sold by Licensor in
the Territory as part of its collection and/or in Licensor’s U.S. Stores or in
Licensor’s International Stores, its internet website and catalog, provided,
however, that Licensor and its Affiliates shall purchase Licensed Products
solely from Licensee.


(b) Notwithstanding anything contained in this Agreement, Licensee may not sell
Licensed Products through any electronic media (including, but not limited, to
television, radio or the internet, the “Unauthorized Distribution Channels”)
without Licensor’s prior written approval, which may be withdrawn or rescinded
for a commercially reasonable reason. With respect to the unauthorized
marketing, advertising, distribution or sale of Licensed Products by retailers
through Unauthorized Distribution Channels over which Licensee has no control or
participation, Licensee shall: (1) inform Licensor at the very first instance of
its awareness of any such retailer’s unauthorized marketing, advertising,
distribution or sale of Licensed Products in Unauthorized Distribution Channels;
(2) require all its Distributors to submit all advertising, catalog and other
sales materials related thereto to Licensor for Licensor’s enforcement action
and/or approval; and (3) if necessary, terminate such agent, Contractor,
Distributor or retailer for failure to give or submit copies of such materials
to Licensor or for failure to comply with Licensor’s directive to discontinue
any unauthorized marketing, advertising, distribution or sale of Licensed
Products in Unauthorized Distribution Channels. .


2.03 Licensee’s rights in the Territory shall be subject to the following:


(a)  the restrictions and the rights of Licensor’s existing Affiliates, Other
Licensees and Joint Venture Partners enumerated on Exhibit D-2 or rights granted
pursuant to Third Party Agreements entered into by Licensor in accordance with
Section 19.05 hereof, but solely to the extent set forth in Exhibit D-2 and
except as provided in Section 19.05 herein;


7

--------------------------------------------------------------------------------


 
Exhibit 10.132: Certain confidential information in this Exhibit 10.132 was
omitted and filed separately with the Securities and Exchange Commission (“SEC”)
with a request for confidential treatment by Inter Parfums, Inc.
 
(b) with respect to Licensee’s rights of distribution and sale in the United
States, Puerto Rico and Canada, Licensee shall not distribute or sell Licensed
Products to stores or other entities other than Licensor’s U.S. Stores and
Paradies Stores in the United States and Canada without Licensor’s prior written
consent;


(c) if Licensor decides that it shall grant additional distribution rights in
the U.S. to distribute or sell Licensed Products to stores or other entities
other than Licensor’s U.S. Stores and Paradies Stores in the United States and
Canada (the “Additional Rights in the U.S.”), then Licensor shall give Licensee
the right of first refusal to be granted such Additional Rights in the U.S.;
provided however, that if Licensee does not exercise such right of first refusal
to be granted Additional Rights in the U.S. within ninety (90) days, then
Licensor shall have the right to grant such Additional Rights in the U.S. to
another licensee (the “Non-Inter Parfums Licensee”), and provided further, that
if Licensor grants Additional Rights in the U.S. to a Non-Inter Parfums
Licensee, such Non-Inter Parfums Licensee shall purchase Licensed Products
solely from Licensee; and


(d) Licensee shall not distribute License Products in any country where Licensor
has a pending application for registration of a trademark until such application
for registration is complete and Licensor’s Licensed Marks are fully registered
therein. Moreover, Licensee will not sell Licensed Products in any country where
Licensor does not have the Licensed Marks registered or in violation of law.
Upon Licensee's written request, Licensor may elect, in its sole and absolute
discretion, to grant Licensee permission to distribute Licensed Products in any
particular country (or countries) wherein the pending registration has not been
completed, subject to the terms and conditions set forth in Section 18 below.


2.04 (a) With respect to the restrictions and the rights of Licensor’s existing
Affiliates, Other Licensees and Joint Venture Partners enumerated on Exhibit
D-2, Licensor covenants and agrees with Licensee that Licensor shall use its
commercially reasonable efforts to (i) prohibit all manufacturing of Products by
Licensor’s existing Affiliates, Other Licensees and Joint Venture Partners; and
(ii) amend or revise such existing agreements for the purpose of removing and
prohibiting all manufacturing rights for Products.


(b) If any of Licensor’s existing Affiliates, Other Licensees and Joint Venture
Partners manufacture any Products, then


(i) The Ex Factory Sales Targets set forth on Exhibit C for Year 4 and for the
cumulative period beginning on the Effective Date until the end of Year 4 shall
be reduced by one dollar for each dollar of Products sold by Licensor’s existing
Affiliates, Other Licensees and Joint Venture Partners (and if sold in a foreign
currency, then the equivalent U.S. dollar value using the exchange rate as
published by the Wall Street Journal on the last day of the month during the
month in which the Products were sold); and
 
(ii) Licensee shall received a credit against the Guaranteed Minimum Royalties
set forth in Section 8.01 and the Sales Royalty set forth in Section 9.01 by the
amount equal to the Sales Royalty that would have been paid on the sale of
Products manufactured by Licensor’s existing Affiliates, Other Licensees and
Joint Venture Partners, had Licensee made such sales of manufactured Products.


8

--------------------------------------------------------------------------------


 
Exhibit 10.132: Certain confidential information in this Exhibit 10.132 was
omitted and filed separately with the Securities and Exchange Commission (“SEC”)
with a request for confidential treatment by Inter Parfums, Inc.
 
2.05. All Licensed Products shall bear the Licensed Mark(s), except as
hereinafter provided, and no Licensed Product shall be sold or otherwise
distributed by Licensee under any trademark other than the Licensed Marks
including, without limitation, under a "private label" of Licensee or any
customer of Licensee. Licensee shall not use the Licensed Marks on or in
connection with the Licensed Products or any other product manufactured from
designs neither provided nor approved by Licensor or on Licensed Products
distributed by any person or entity, including Licensee, as premiums,
promotions, giveaways or fundraisers except as part of Licensee’s Image Plan, as
hereinafter defined. Any other use of the Licensed Mark by Licensee or
Licensee’s Affiliates shall require the express written consent of Licensor.
Licensee shall not use any Licensed Mark as part of its corporate name or any
trade name, nor shall Licensee join any name or names with the Licensed Marks so
as to form a new mark.


2.06. During the Term, Licensee shall not participate in business transactions
which are inconsistent with the purpose of this Agreement or which would have a
material adverse effect on Licensee's ability to meet its obligations under this
Agreement. Notwithstanding the foregoing, nothing in this Agreement shall
preclude, prohibit or otherwise restrict Licensee and Licensee’s Affiliates from
developing, manufacturing, promoting, marketing, distributing and selling any
products not bearing the Licensed Marks.


2.07. In the event of any dispute between Licensee and any other licensee of
Licensor in the Territory with respect to the products covered by their
respective licenses, Licensor reserves the right, to resolve any such dispute in
good faith and within a reasonably feasible time, taking into account the rights
of Licensee hereunder and the protection of the Licensed Marks, in a
commercially reasonable manner.



3.
SALES TO LICENSOR’S U.S. STORES AND PARADIES STORES.



3.01. (a) Licensee, for itself and any of Licensee’s Affiliates, agrees to sell
to Licensor, its Affiliates, subsidiaries and Paradies, the Licensed Products.
Licensee agrees to use its commercially reasonable efforts to have the Initial
Launch on or about November 1, 2008.
 
(b) Licensor agrees to use commercially reasonable efforts to enable Licensor’s
U.S. Factory Stores to carry all core Licensed Products.
 
3.02. For all approved Licensed Products sold by Licensee to Licensor, other
than Licensed Products sold through Combined International Distribution
Channels, Licensor shall pay Licensee [-----------------------]3 of the Initial
Retail Price (“Licensor Cost of Goods Purchase Price”). Notwithstanding anything
contained in this Agreement, Licensee shall sell Licensed Products at the same
Licensor Cost of Goods Purchase Price to Paradies Stores as sold to Licensor.
 

--------------------------------------------------------------------------------

3 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.132.3.
 
9

--------------------------------------------------------------------------------


 
Exhibit 10.132: Certain confidential information in this Exhibit 10.132 was
omitted and filed separately with the Securities and Exchange Commission (“SEC”)
with a request for confidential treatment by Inter Parfums, Inc.
 
3.03. Licensee shall invoice Licensor upon delivery, FOB Licensor’s distribution
center or designated consolidator based on the applicable purchase order, and
Licensor shall pay the amounts due and owing to Licensee hereunder within
[-----------]4  from the date of delivery of Licensed Products by Licensee. In
the event of a good faith dispute with regard to a portion of an invoice,
Licensor may withhold solely the portion of the payment relating to the disputed
portion of the invoice.
 
3.04. In the event of any conflict between the provisions of this Agreement and
a purchase order submitted by Licensor or Paradies, the provisions of this
Agreement shall prevail.
 
3.05. Commencing not less than [-----------]5  prior to the Initial Launch and
thereafter for each 180 consecutive day period throughout the Term on a monthly
rolling basis, Licensor covenants and agrees to provide to Licensee a good faith
estimate of the orders for Licensed Products to be required by Licensor for each
following
[------------------]6  period on a monthly rolling basis (each a “Scheduling
Order”), and notwithstanding anything to the contrary contained herein, Licensee
shall not be required to fulfill orders for Licensed Products in excess of
[-----------------]7  of the relevant Scheduling Order within any month of the
requisite 180 consecutive day period.
 
3.06. By no later than three (3) months following the Initial Launch, Licensor
is anticipated to be selling in Licensor’s U.S. Retail Stores, a minimum of
[----------]8  SKUs of the Licensed Products (“Initial SKU Commitment”). If
Licensor has not satisfied the Initial SKU Commitment during this three (3)
month period, then Licensor shall use its commercially reasonable efforts to
promptly increase the presence of the Licensed Products currently being sold
through additional exposures and placements in Licensor’s U.S. Retail Stores to
attain the same shelf presence that the Initial SKU Commitment would have
achieved.


3.07. Upon request of Licensor, Licensee shall supply to Licensor, on a one time
basis only and free of any charge to Licensor, no earlier than the time of
Initial Launch, Licensed Product samples for solely such Licensed Products that
the parties agree in writing require testers, such as fragrances and body
lotions (“Product Samples”), consisting of [----------]9 items for each SKU,
which are to be used by Licensor for promotional, brand-building or and
marketing purposes at its discretion, provided that under no circumstances shall
Product Samples be sold by or on behalf of Licensor and its Affiliates. At
Licensor’s request, Licensee shall provide Licensor with additional Product
Samples (such SKUs that the parties agree upon in writing) for promotional and
marketing purposes (the “Marketing Products”), at a reduced price of 
[---------------------]10 of the suggested retail price of such Marketing
Products in the United States.
 

--------------------------------------------------------------------------------

4 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.132.4.
5 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.132.5.
6 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.132.6.
7 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.132.7.
8 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.132.8.
9 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.132.9.
10 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.132.10.
 
10

--------------------------------------------------------------------------------


 
Exhibit 10.132: Certain confidential information in this Exhibit 10.132 was
omitted and filed separately with the Securities and Exchange Commission (“SEC”)
with a request for confidential treatment by Inter Parfums, Inc.
 
3.08. Commencing on the Initial Launch, Licensee shall supply to Licensor free
of any charge to Licensor, Licensed Product samples equal to [-----------]11  
for each SKU per month for each of Licensor’s U.S. Stores and Paradies Stores
(for solely such Licensed Products that the parties agree require testers, such
as fragrances and body lotions) each labeled as a “tester” (collectively
“Testers”), which are to be used by Licensor solely as in-store testers by
employees and customers, and not in any other manner. Under no circumstances
shall Testers be sold by or on behalf of Licensor and its Affiliates. Testers
shall be agreed upon as part of the Annual Plans.


3.09. At the request of Licensor, Licensee agrees to develop and sell to
Licensor such point-of-sale material (such as vials, bags, displays and
counters) as the parties agree in writing, as and when such items may be
available, at the purchase price equal to the Licensee’s cost of such point of
sale material.


3.10. All goods shipped to Licensor or its Affiliates must comply in all
material respects with the procedures set forth in Licensor’s Guidelines for
Domestic Vendors attached hereto and made part hereof as Exhibit G.
Notwithstanding the foregoing, no monetary charges, damages or penalties shall
be imposed as the result of the violation of any provision of Licensor’s
Guidelines for Domestic Vendors except to the extent such violation materially
affects Licensor’s ability to conduct its normal business operations. Licensee
shall bear the risk of loss for the Licensed Products shipped under this
Agreement until the Licensed Products have been delivered to Licensor’s
distribution center or Licensor’s designated consolidator based on the
applicable purchase order.
 
3.11. Licensor shall inspect all Licensed Products delivered and any (i) claims
for damages or improper quantity shall be made by notice to Licensee within
[--------------]12of the delivery to Licensor of Licensed Products and (ii)
claims for Licensed Products that do not meet Licensor’s specifications and
requirements, or that were manufactured in breach of the terms and conditions of
this Agreement (“Nonconforming Goods”), shall be made by notice to Licensee
within a reasonable time after Licensor’s discovery of such Nonconforming Goods.
The failure by Licensor to interpose any such claim within such applicable
period shall act as a waiver of any such claims, and such Licensed Products
shall be deemed to have been accepted by Licensor. Licensee agrees to provide to
Licensor, and Licensor agrees to accept that Licensor's sole remedy for claims
made by Licensor for damaged Licensed Products or shortage in the quantity of
Licensed Products delivered, will be the replacement of Licensed Products in the
same quantity and type for which the Licensor is making such claim.
 
3.12. All Nonconforming Goods for which a claim is timely made under Section
3.11 above may be returned by Licensor to Licensee at Licensee’s cost; provided
however, that Licensor complies with the normal customer return procedures of
Licensor, which are detailed in Licensor’s Guidelines for Domestic Vendors
attached hereto and made part hereof as Exhibit G. Licensee shall not be
entitled to receive any payment for units returned pursuant to this Section and
must reimburse Licensor for any amounts already paid for such Nonconforming
Goods.
 

--------------------------------------------------------------------------------

11 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.132.11.
12 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.132.12.
 
11

--------------------------------------------------------------------------------


 
Exhibit 10.132: Certain confidential information in this Exhibit 10.132 was
omitted and filed separately with the Securities and Exchange Commission (“SEC”)
with a request for confidential treatment by Inter Parfums, Inc.
 

4.
TERM.

 
4.01. (a) Unless earlier terminated pursuant to the terms and conditions of this
Agreement, the term of this Agreement (the "Term") shall commence on the
Effective Date, and shall continue in full force and effect until December 31,
2013, as follows:


Product Design/Launch Year: Effective Date to December 31, 2008
Year 1: January 1 to December 31, 2009
Year 2: January 1 to December 31, 2010
Year 3: January 1 to December 31, 2011
Year 4: January 1 to December 31, 2012
Year 5: January 1 to December 31, 2013
 
(b) Licensee shall be granted an automatic five (5) year extension term after
the expiration of this Agreement commencing on January 1, 2014 until December
31, 2018 (the “Extension Term”), under the terms and conditions applicable to
the Extension Term as provided herein and in Exhibit C-2 attached hereto, upon
notice from Licensee to Licensor to extend this Agreement which notice shall be
given not more than eighteen (18) months but not less than twelve (12) months
prior to the expiration of the initial Term, provided, if, and only if, the
following conditions are satisfied before any such extension takes effect:


(i) Licensee has achieved the Ex Factory Sales Target set forth on Exhibit C for
Year 4 or [----------]13 in Ex Factory Sales for the cumulative period beginning
on the Effective Date until the end of Year 4; and


(ii) No Event of Default, as hereinafter defined in Section 4.03, exists.


If Licensee fails to fulfill any of the conditions set forth in this Section
4.01, Licensee shall give Licensor written notice of its desire to extend not
less than [-------------]14 prior to the expiration of the initial Term. Within
[----------]15 days from Licensor’s receipt of such notice, Licensor shall have
the option to: (1) grant Licensee the Extension Term under the terms and
conditions provided herein and in Exhibit C-2 attached hereto; or (2) grant the
Extension Term under new terms and conditions to be negotiated and agreed by the
parties; or (3) terminate the Agreement as provided herein.
 

--------------------------------------------------------------------------------

13 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.132.13.
14 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.132.14.
15 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.132.15.
 
12

--------------------------------------------------------------------------------


 
Exhibit 10.132: Certain confidential information in this Exhibit 10.132 was
omitted and filed separately with the Securities and Exchange Commission (“SEC”)
with a request for confidential treatment by Inter Parfums, Inc.
 
(c) If the Extension Term has been exercised, then Licensor and Licensee agree
to negotiate in good faith the terms of a second five (5) year optional
extension term not less than six (6) months prior to the expiration of the
Extension Term.


(d) “Term” shall also be deemed to include the Extension Term if either or both
of the Extension Term or the second five (5) year optional extension has been
granted and the context of this Agreement so indicates.


4.02. Time is of the essence with respect to all payments of Guaranteed Minimum
Royalty or Sales Royalty hereunder. If Licensee should fail to make any payment
in full of any Guaranteed Minimum Royalty or Sales Royalty within five (5)
business days when due, (i) Licensee shall pay interest on such unpaid sum from
and including the date such payment becomes due until the date of payment in
full at a rate equal to the prime rate prevailing in New York, New York at
Citibank, N. A., from time to time during the period of such delinquency, plus
[-------------]16,not to exceed the maximum allowed by law and (ii) if such
default should continue uncured for a period of five (5) business days after
notice to Licensee that such five (5) business days has elapsed without payment,
then such failure shall constitute an Event of Default..


4.03 Any of the following events shall constitute an “Event of Default”:


(a) Licensee fails to pay the Guaranteed Minimum Royalty or Sales Royalty as set
forth in Section 4.02;
 
(b) Licensee commits any material breach of this Agreement which is not capable
of remedy;
 
(c) Licensee commits any material breach of this Agreement which is capable of
remedy and fails to remedy such breach within [-------------]17 of Licensor’s
written notice to Licensee of the breach or if such cure cannot be reasonably be
effected within such [----------------]18 period, substantial efforts have not
been expended by Licensee or Licensee’s Guarantor with reasonable prospects for
a cure within a commercially reasonable time. Notwithstanding the foregoing, if
Licensee conducts its business hereunder in a manner which requires Licensor to
give more than [---------------]19  notices for a material breach in any
consecutive [------------------]20 period pursuant to this Section 4.03 to
obtain Licensee's compliance with this Agreement, then Licensor may elect to
refuse to permit Licensee to cure such material breach; or;
 

--------------------------------------------------------------------------------

16 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.132.16.
17 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.132.17.
18 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.132.18.
19 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.132.19.
20 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.132.20.
 
13

--------------------------------------------------------------------------------


 
Exhibit 10.132: Certain confidential information in this Exhibit 10.132 was
omitted and filed separately with the Securities and Exchange Commission (“SEC”)
with a request for confidential treatment by Inter Parfums, Inc.
 
(d) If Licensee should fail to perform any of the other terms, conditions,
agreements or covenants it is obligated to perform hereunder which is curable
within [-------------]21  but continues uncured for a period of
[----------------]22 after Licensor gives Licensee written notice, or if said
breach is curable but not within [------------------]23  and all reasonable
steps necessary to cure have not been taken within said [-------------]24 or
Licensee is not diligently taking all steps necessary to cure said breach as
promptly as practicable. Notwithstanding the foregoing, a series of otherwise
non-material breaches, whether curable or not, could under the appropriate facts
and circumstances, rise to the level where such failures taken in the aggregate
could be deemed to materially adversely affect the business of Licensor, the
Licensed Marks or the ability of Licensee to carry out the spirit and intent of
this Agreement, which could then be considered an Event of Default; or


(e)  Licensee or any Licensee Affiliate directly or indirectly opposes (or
assists any third party to oppose) the registration or renewal of any of the
Licensed Marks, design and/or patent or any trademark, design and/or patent
application or renewal of Licensor; or
 
(f) Licensee or any Licensee Affiliate itself registers or disputes or directly
or indirectly assists any third party to dispute the validity of any of the
Licensed Marks, design and/or patent of Licensor; or
 
(g) If Licensee commences or becomes the subject of any case or proceeding under
any applicable federal, state or foreign bankruptcy laws or if a court appoints
a receiver, liquidator, assignee, trustee, custodian, sequestrator or other
similar official for Licensee and any such involuntary proceeding or appointment
is not discharged within [------------------]25; or
 
(h) If Licensee should default on any material obligation which is secured by a
security interest in any Licensed Product, and such default is not cured within
the applicable cure time, if any; or
 
(i) At any time after Year 1, if Licensee shall have failed to continue the
manufacture and sale of any Licensed Products in commercial quantities for a
period longer than [---------------]26; or
 
(j) Upon the happening of a Transfer Transaction, as defined in Section 4.05.
 
4.04. Upon an Event of Default, then Licensor may, upon written notice to
Licensee:
 
(a) immediately terminate this Agreement in its entirety; or
 

--------------------------------------------------------------------------------

21 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.132.21.
22 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.132.22.
23 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.132.23.
24 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.132.24.
25 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.132.25.
26 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.132.26.
 
14

--------------------------------------------------------------------------------


 
Exhibit 10.132: Certain confidential information in this Exhibit 10.132 was
omitted and filed separately with the Securities and Exchange Commission (“SEC”)
with a request for confidential treatment by Inter Parfums, Inc.
 
(b) immediately terminate the Agreement as to one or all of the Products; or
 
(c) inform Licensee that Licensor is considering terminating the Agreement, and
at any time during the [---------------]27 following such notice, give Licensee
not fewer than [----------------]28 notice of the day when the Agreement shall
terminate, in whole or in part.


4.05 A "Transfer Transaction" will be deemed to have occurred if, (a) Licensee
sells or otherwise disposes of a controlling interest in its business or assets
to a third party including, without limitation, through a sale of stock (it
being agreed that expiration or termination of any contracts now or hereafter
existing of Licensee shall not be deemed to be a Transfer Transaction), (b)
operating control of Licensee is transferred (if then-current management of
Licensee is changed or no longer is involved directly in the day-to-day
(executive) supervision of Licensee's performance under this Agreement,
provided, however, that nothing in this Section 4.05 shall be deemed to prohibit
the hiring, termination or reassignment of personnel or realignment,
reassignment or allocation of personnel duties in the sole discretion of
Licensee), or (c) Licensee takes any action which is prohibited pursuant to
Section 16.01 below.



5.
CONFIDENTIALITY; SECURITES DISCLOSURE.



5.01. Licensee acknowledges that all information relating to the business and
operations of Licensor which it acquires, learns or will learn during the Term,
all special design concepts which Licensor provides and has provided to it and
all Creative, Formulae, prototypes and product concepts including, without
limitation, coloration, fabrication, packaging and sourcing information and
identification of manufacturing contractors (the "Licensor Confidential
Information") received by it from Licensor or approved by Licensor which are not
commonly or currently known in the marketplace are valuable property of
Licensor. Licensee acknowledges the need to preserve the confidentiality and
secrecy of such Licensor Confidential Information and agrees that, during the
Term and after the expiration or other termination hereof, it shall not use or
disclose same, except to the extent expressly provided herein, and it shall take
all necessary steps to ensure that use of Licensor Confidential Information by
it, by Licensee’s Affiliates or by its Contractors, Distributors and suppliers
(which use shall be solely as necessary for, and in connection with, the
manufacture, distribution, sale, advertising and promotion of Licensed Products)
shall preserve such confidentiality and secrecy in all respects. Licensee hereby
indemnifies Licensor against any and all damage of any kind which may be
suffered by Licensor as a result of any breach by Licensee, by Licensee’s
Affiliates or any of its agents and/or Contractors, Distributors and suppliers
of the provisions of this Section. The provisions of this Section and Licensee's
obligations hereunder shall survive the expiration or termination of the Term.
Notwithstanding the foregoing, Licensor Confidential Information shall not
include the following:


(a) information that at the time of receipt by Licensee was already known to
Licensee;
 

--------------------------------------------------------------------------------

27 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.132.27. 
28 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.132.28. 


15

--------------------------------------------------------------------------------


 
Exhibit 10.132: Certain confidential information in this Exhibit 10.132 was
omitted and filed separately with the Securities and Exchange Commission (“SEC”)
with a request for confidential treatment by Inter Parfums, Inc.
 
(b) information that at any time is received by Licenee or any of Licensee’s
Affiliates from a third party, which was lawfully in possession of the same and
had the right to disclose the same; and


(c) information that as of the date of receipt by Licensee is in the public
domain or subsequently enters the public domain without fault on the part of
Licensee or Licensee’s Affiliates; or


(d) is disclosed pursuant to compulsory process, or federal, state or local
governmental requirement after Licensee has notified Licensor of such compulsory
process or governmental requirement, and Licensor has had the opportunity to
obtain a protective order or confidential treatment agreement with provisions
equivalent to the provisions of this Agreement.


5.02.  Licensor and Licensee shall mutually agree upon the content and
distribution of a joint press release to be issued upon execution of this
Agreement, as well as public disclosure on the Current Report on Form 8-K.
Licensor acknowledges that Licensee’s parent, Inter Parfums, Inc., is a publicly
held company with its Common Stock traded on The Nasdaq Global Select Market and
is subject to reporting requirements of the United States federal securities
laws, and its subsidary, Inter Parfums, S.A. has its shares traded on the
Euronext, and is subject to its reporting requirements. Nothing in the Agreement
shall prohibit the disclosure as may be required of Inter Parfums, Inc. under
such securities laws.


5.03. Subject to the provisions of Section 5.02 above, without the prior written
consent of the other party, either party will not, and will direct its
directors, officers, employees, Affiliates and representatives not to, disclose
to any person that this Agreement exists, that any information has been made
available or any opinion or view with respect to the other party or any
information relating to the other party.


5.04 Licensor and its Affiliates shall not purchase or sell the securities of
Inter Parfums, Inc., its indirect subsidiary, Inter Parfums, S.A., or
communicate material non-public information relating to Inter Parfums, Inc. or
Inter Parfums, S.A. to any other person under circumstances under which it is
reasonably foreseeable that such person is likely to purchase or sell the
securities of Inter Parfums, Inc. or Inter Parfums, S.A. if such persons were to
be in possession of material non-public information.


MANUFACTURE OF LICENSED PRODUCTS AND QUALITY CONTROL.


6.01. The contents and workmanship of Licensed Products (including all Creative
and Formulae) shall at all times be of the highest quality and Licensed Products
shall be distributed, offered for sale and sold with packaging and sales
promotion materials appropriate for highest quality Products and consistent with
Licensor’s standing and reputation in the retail industry and with the public as
a first-rate retail firm, all with Licensor’s prior approval.


6.02. Licensee is solely responsible for selecting and managing all Contractors
that perform services for Licensee pursuant to this Agreement. Licensee,
however, must be sure that all such Contractors who are involved or provide
services in connection with product design, package design, overall creative
marketing and visual display (i.e., Licensee’s primary creative agencies, not
Distributors’ agencies who are focused on adapting creative images for their
markets) or final filling and manufacturing processes, are approved in writing
by Licensor (“Approved Contractor”) prior to their performance of any such
services. Licensor’s approval of any Approved Contractors shall in no way
diminish Licensee’s obligations under this Agreement. Licensee shall remain
responsible and liable to Licensor for all obligations hereunder including, but
not limited to, those undertaken by an Approved Contractor. Approved Contractors
may not subcontract the development, production, manufacture or distribution of
any Licensed Products except to Approved Contractors who have been approved to
provide such services for such Licensed Products. Licensor shall have no legal
or financial liability to any Contractors or subcontractors of Licensee.


16

--------------------------------------------------------------------------------


 
Exhibit 10.132: Certain confidential information in this Exhibit 10.132 was
omitted and filed separately with the Securities and Exchange Commission (“SEC”)
with a request for confidential treatment by Inter Parfums, Inc.
 
6.03. Licensee shall be responsible, at its sole cost and expense, for
development of product concepts, Formulae, other Creative and all other aspects
of actual or proposed Licensed Products, for making all samples and all aspects
of the manufacture and safety in compliance with applicable law.


6.04. On an annual basis, Licensee (with Licensor’s collaboration in Licensor’s
sole discretion) shall prepare a product development plan for the next calendar
year (each an “Annual Plan”). The Annual Plan shall set forth descriptions of
the Licensed Products Licensee plans to develop (including a description of each
SKU), and a timeline for the development of each of these products, all subject
to Licensor’s prior written approval.


6.05. Licensee shall, at its expense, create, develop and manufacture the
Licensed Products, which shall be subject to the prior written approval of
Licensor, in its sole discretion, and Licensee shall provide written notice to
Licensor at each stage of production, as follows:



 
·
Product concept,

 
·
bottle or container design and styling,

 
·
development and choice of Personal Care Products or Home Fragrance Products,

 
·
development and choice of packaging, and

 
·
choice of the product name.

 
6.06. Licensor shall have [--------------]29from the date of Licensor’s receipt
of the submission by Licensee of a matter for approval to either approve or
reject such matter. Licensor acknowledges that in connection with the
development of the Licensed Products, time deadlines are extremely important at
each stage of development. Accordingly, if Licensor fails to respond within the
aforementioned [------------------]30 approval period, then such submission for
approval will be deemed disapproved and Licensee shall resubmit such submission
to Licensor. If Licensor does not respond within [-------------]31 from
Licensor’s receipt of Licensee’s second submission for approval, Licensor shall
be deemed to have provided its approval for such matter submitted for Licensor’s
approval.
 

--------------------------------------------------------------------------------

29 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.132.29.
30 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.132.30.
31 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.132.31.
 
17

--------------------------------------------------------------------------------


 
Exhibit 10.132: Certain confidential information in this Exhibit 10.132 was
omitted and filed separately with the Securities and Exchange Commission (“SEC”)
with a request for confidential treatment by Inter Parfums, Inc.
 
6.07. At Licensor’s sole discretion, and at Licensor’s expense, Licensor may use
quantitative means (such as focus groups or other consumer oriented tests) to
evaluate the variations and select the most appropriate variations for further
refinement and/or development. Licensor shall not, however, be bound by the
results of any such concept testing.
 
6.08. Licensee shall ensure that all prototypes submitted for approval must
adhere to the legal requirements in territories in which manufacturing and
distribution of Licensed Products are anticipated to occur and any territories
from which components or ingredients thereof may be obtained.
 
6.09. Licensor, at is sole cost and expense, shall ensure that it has secured
all intellectual property rights in the Licensed Marks (including but not
limited to, any new brand names and trademarks, whether developed by Licensor or
Licensee) and Licensee shall ensure that it has secured all other legal
requirements in Licensed Products such that the Licensed Products may freely be
manufactured, distributed, marketed or sold in the Territory.
 
6.10. Licensor shall give Licensee sufficient advance notice of the countries
within the Territory where Licensed Products are presently sold and intended to
be sold in order to permit Licensee to comply with the applicable law of each
such country. Licensee must adhere to any special ingredient restrictions,
shelf-life requirements, labeling requirements and all other legal requirements
for each such country within the Territory. Licensee will not sell Licensed
Products in any country where Licensor does not have the Licensed Marks
registered or where Licensor has a pending application for registration for the
Licensed Marks or in violation of law, unless allowed by law.
 
6.11 (a) It is specifically understood and agreed that Licensor's decision to
give its approval pursuant to this Agreement may be based solely on Licensor's
subjective standards and may be withheld in Licensor's sole and absolute
discretion; provided however, that approvals, once given, may be withdrawn
within [--------------]32  from over-all program approval with an objectively
identified good faith, commercially reasonable basis, and not in the
unreasonable discretion of the Licensor provided however, that if such approval
once given, is withdrawn without an objectively identified good faith,
commercially reasonable basis, then Licensor shall reimburse Licensee the actual
cost that may have been incurred by Licensee, if any, in respect of the items
for which approval was withdrawn and for which Licensee has presented reasonable
supporting documentation, within [-----------------]33 of the presentation of
such costs to Licensor. For instance, Licensor’s right, in its sole discretion,
to disapprove or withdraw its approval shall include, but not be limited to,
Licensor’s right to revoke its approval for any material, packaging and/or
contents of a Licensed Product because its source of origin may be from the
unethical treatment of animals. Licensor agrees that, if it withdraws a
previously provided approval after [--------------------]34 from the time
Licensor gave its overall program approval, with an objectively identified
commercially reasonable basis therefor, the relevant Licensed Products that may
be affected by the withdrawal of Licensor’s approval shall be considered
Discontinued Goods and shall be subject to the provisions of Section 20.01.
 

--------------------------------------------------------------------------------

32 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.132.32.
33 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.132.33.
34 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.132.34.
 
18

--------------------------------------------------------------------------------


 
Exhibit 10.132: Certain confidential information in this Exhibit 10.132 was
omitted and filed separately with the Securities and Exchange Commission (“SEC”)
with a request for confidential treatment by Inter Parfums, Inc.
 
(b) Licensor shall have the right to approve any and all elements of the
Licensed Products including but not limited to: (i) aroma, (ii) concept, (iii)
Formula, (iv) Creative, (v) packaging materials, (vi) quality, (vii) design,
(viii) materials (including the ingredients, pattern, color, composition and
weight thereof), (ix) packaging, (x) the elements of the Licensed Marks to be
used therewith, and (xi) the combinations and manner of use of such Licensed
Marks (including, where relevant, the location, juxtaposition and size of any
Licensed Marks appearing thereon). Licensor also reserves the right to approve
and confirm that such Licensed Products conform with the relevant samples and/or
specifications pre-approved by Licensor in writing in all respects. Licensor’s
approval is understood to be specific to the Licensed Products for which such
approval is given, unless otherwise specified by Licensor in writing.
 
(c) Before Licensee makes any change to any aspect of the development,
manufacture, production or distribution of a Licensed Product (including any
changes to Creative therefor), Licensee must submit to Licensor a complete
description of the change and the reason for the change. Licensor, in its sole
discretion, will approve or reject such submission.
 
6.12.  Notwithstanding the last sentence of Section 6.11(a) above, if Licensor
requests Licensee to change a Licensed Product in order to comply with
regulatory or legal requirements, then Licensee shall comply with the request
and will develop, produce, manufacture and distribute conforming Licensed
Product at Licensee’s sole cost and expense within [-----------]35 of Licensor’s
request. However, in the event any of the Licensed Products need to be recalled
for failure to comply with regulatory or legal requirements, Licensee shall use
its commercially reasonable efforts to remove such Licensed Products from all
points of sale within [--------------]36 from the date Licensee receives notice
of such nonconforming condition unless a shorter period is required by law.
 
6.13. (a) Each Licensed Product shall be manufactured, packaged, labeled, sold
and distributed in accordance with all applicable national, state, provincial,
local or other laws and regulations as well as the “Work Place Code of Conduct”
as shown on Exhibit E attached hereto and made a part hereof. Licensor's
approval of any sample shall not be construed to mean that Licensor has
determined that the sample conforms to the laws or regulations of any
jurisdiction referred to above. All Approved Contractors shall comply with the
Work Place Code of Conduct. Notwithstanding anything to the contrary contained
in the Work Place Code of Conduct, Licensor shall not have the right to
terminate this Agreement as the result of a breach of the Work Place Code of
Conduct unless such breach remains uncured after [------------]37 from the time
Licensee receives notice of such breach. Any breach of either this Agreement or
the Work Place Code of Conduct by one of Licensee’s Contractors shall be deemed
a breach by Licensee, provided, however, that notwithstanding the last paragraph
of the Work Place Code of Conduct, Licensee shall be permitted to cure such
breach within the grace period provided in this Section 6.13 by taking
appropriate corrective action with the breaching Contractor, up to and including
termination of such Contractor.
 

--------------------------------------------------------------------------------

35 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.132.35.
36 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.132.36.
37 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.132.37.
 
19

--------------------------------------------------------------------------------


 
Exhibit 10.132: Certain confidential information in this Exhibit 10.132 was
omitted and filed separately with the Securities and Exchange Commission (“SEC”)
with a request for confidential treatment by Inter Parfums, Inc.
 
(b) Licensee shall display, including, without limitation, on all tags, labels
and packaging for each Licensed Product and all business documents, advertising,
promotional, publicity and exploitation material relating to it, any Licensed
Mark only in such form and manner as is specifically approved by Licensor and
its legal counsel. Licensee also shall cause to appear on all such items, such
legends, markings and notices as either may be required by any law or regulation
in the Territory or as Licensor reasonably may request including, without
limitation, such legends, markings or notices, which may include Licensee's
trade name or trademark, necessary to inform consumers that the Licensed
Products are manufactured and/or distributed by Licensee. Licensee will acquire
no proprietary rights in the Licensed Marks by virtue of such use.
 
6.14. (a) Licensor also shall have the right, upon reasonable advance notice to
Licensee, to inspect the manufacturing process for each Licensed Product
produced under this Agreement at whatever place or places they may be
manufactured.


(b) Notwithstanding any contrary provision herein, if, at any time, any
production of Licensed Product is disapproved by Licensor on the grounds that
such sample does not conform to the approved preproduction sample and approved
related range as presented to Licensor by Licensee or Licensor’s standards,
Licensor shall so advise Licensee and, upon Licensee's receipt of such advice by
written notice, approval with respect to that Licensed Product shall be deemed
revoked. Thereafter, Licensee shall not manufacture or release such disapproved
Licensed Product for public distribution until a new approval has been given for
that Licensed Product.



7.
ADVERTISING.



7.01. (a) In recognition of the importance of consumer advertising in developing
and projecting the image of the Licensed Marks and in enhancing the sales of
Licensed Products, Licensee, in conjunction with Licensor, will develop a
program for all Licensed Products bearing the Licensed Marks for distribution
and sales of License Products outside of the United States (the "Image
Program"). Licensor shall have the right to pre-approve, in accordance with
section 7.03 (f) below, any and all aspects of the Image Program and any other
advertising and promotion that is outside the Image Program, if any, shall
require Licensor’s prior written approval at all times. In line with the
foregoing, Licensee shall submit to Licensor for its review a detailed one year
advertising and marketing plan (the “Annual Marketing Plan”) at least
[----------------]38 before the beginning of each Year showing the budget for
advertising and marketing expenditures for each country in the Territory.
Furthermore, approximately every [-----------------]39, Licensee agrees to
conduct a review and status update meeting with Licensor, at which meeting
Licensee will submit to Licensor a status report on the Annual Marketing Plan,
 
(b) As part of the Image Program, Licensor and Licensee shall jointly develop a
set of guidelines (the “Marketing Guidelines”) which Licensee shall furnish to
its Affiliates, Distributors, Contractors, and/or other business partners as
needed who wish to participate in the Image Program and Licensee shall use
reasonable commercial efforts to ensure its Affiliates, Distributors,
Contractors and/or other business partners adhere to the Marketing Guidelines.
 

--------------------------------------------------------------------------------

38 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.132.38.
39 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.132.39.
 
20

--------------------------------------------------------------------------------


 
Exhibit 10.132: Certain confidential information in this Exhibit 10.132 was
omitted and filed separately with the Securities and Exchange Commission (“SEC”)
with a request for confidential treatment by Inter Parfums, Inc.
 
7.02  (a) In connection with the Image Program to be conducted by Licensee
pursuant to Section 7.01(a) above, Licensee agrees that Licensee and its
Distributors in the aggregate shall commit to spend in each Year an amount equal
to [---------------]40 of Net Sales (the "Marketing Fund"), provided however,
that the Marketing Fund shall never be less than the greater of (i) the minimum
marketing fund amount as enumerated on Exhibits C and C-2, respectively, or (ii)
[--------------]41 of the prior year’s Net Sales except that for the Year 2010,
the Marketing Fund shall never be less than the minimum marketing fund amount as
enumerated on Exhibit C (the “Minimum Marketing Fund”).


(b) Licensee’s costs or expenditures for participation in trade shows and/or for
any other sales-related expenses including, but not limited to, slotting fees,
trade advertising, showroom costs, sales samples, as well as travel and
entertainment expenses, shall not be charged to the Marketing Fund.


7.03 (a) The Marketing Fund shall be computed annually at the time Licensee
renders the statement of its Chief Financial Officer in accordance with Section
10.02 hereunder. In the event the Marketing Fund is more than the Minimum
Marketing Fund for any given Year during the Term or any Year during any
Extension Term, if applicable, then in such event, the difference between the
Marketing Fund and the Minimum Marketing Fund for such Year, but solely to the
extent that the Marketing Fund has not actually been expended by Licensee and
its Distributors (the “Marketing Shortfall”), shall be added to the Marketing
Fund commitment for the next Year (the “Carryover Year”). Further, both the
Marketing Fund due for the Carryover Year and any Marketing Shortfall from the
prior Year shall be expended by Licensee and its Distributors in conjunction
with the Image Program by the end of the Carryover Year.


(b) If Licensee and its Distributors fail to spend the Minimum Marketing Fund
for any Year, or the Marketing Shortfall, if any, from the prior Year during any
Carryover Year, then within [-------------]42 of either notice from Licensor or
the date of an annual Operating Report that sets forth the failure to spend the
Minimum Marketing Fund for any Year, or the Marketing Shortfall, if any, from
the prior Year during any Carryover Year, Licensee shall spend such deficiency.
The failure of Licensee to spend such deficiency within such
[----------------]43 period shall be deemed a material breach of this Agreement.
 

--------------------------------------------------------------------------------

40 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.132.40.
41 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.132.41.
42 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.132.42.
43 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.132.43.
 
21

--------------------------------------------------------------------------------


 
Exhibit 10.132: Certain confidential information in this Exhibit 10.132 was
omitted and filed separately with the Securities and Exchange Commission (“SEC”)
with a request for confidential treatment by Inter Parfums, Inc.
 
(c) In the event there exists a Marketing Shortfall in the last Year of the Term
or in the last Year of any Extension Term, if applicable, and Licensor has
determined to continue in the business of selling Products, then Licensee shall
be responsible to pay Licensor only [-------------]44 of such Marketing
Shortfall within
[--------------]45 after the expiration or termination of the Term, or the
Extension Term, as may be the case.


(d) If Licensor determines not to continue selling Products after the Term or
the Extension Term, if any, then notwithstanding anything to the contrary in
this Agreement, Licensor agrees to waive Licensee’s Marketing Fund commitment
for the last Year of the Term or any Extension Term, provided, however, that if
there exists a Marketing Shortfall as of the first date of the final Year, then
Licensee shall be responsible to pay Licensor only [----------]46 of such
Marketing Shortfall within [--------------]47 after the expiration or
termination of the Term, or the Extension Term, as may be the case, but only to
the extent that the Marketing Shortfall was not actually expended during the
final Year by Licensee and its Distributors.


(e) All Licensed Products sold through the Licensor’s International Stores
including any Paradies Stores in Canada will be given priority for in-store
marketing, advertising and promotional activities (provided such stores
participate in such programs), with the intent to have Licensor’s International
Stores serve as the flagship locations for the Licensed Products. Licensee shall
use its efforts to have Licensee’s Distributors supply, free of any charge,
Licensed Product testers equal to one unit for each SKU that requires testers
per month for each of Licensor’s International Stores.
 
(f) Licensor shall have [---------------] 48 from the date Licensor’s receipt of
the submission by Licensee of a matter for approval required in this Section 7
to either approve or reject such matter. Licensor acknowledges that in
connection with the marketing of the Licensed Products, time deadlines are
extremely important at each stage of a marketing program. Accordingly, if
Licensor fails to respond within the aforementioned [--------------]49approval
period, then such submission for approval will be deemed disapproved and
Licensee shall resubmit such submission to Licensor. If Licensor does not
respond within [----------------]50 from Licensor’s receipt of Licensee’s second
submission for approval, Licensor shall be deemed to have provided its approval
for such matter submitted for Licensor’s approval.
 
7.04. At all times during the Term, Licensee shall employ a Marketing and Sales
Manager approved by Licensor who shall devote a substantial portion of his or
her time to the marketing and sale of the Licensed Products. Licensee shall
maintain a network of Distributors that is, and will continue to be, an adequate
sales force for the Licensed Products throughout the Territory.
 

--------------------------------------------------------------------------------

44 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.132.44.
45 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.132.45
46 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.132.46.
47 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.132.47.
48 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.132.48.
49 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.132.49.
50 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.132.50.
 
22

--------------------------------------------------------------------------------


 
Exhibit 10.132: Certain confidential information in this Exhibit 10.132 was
omitted and filed separately with the Securities and Exchange Commission (“SEC”)
with a request for confidential treatment by Inter Parfums, Inc.
 
7.05. For clarification, Licensor acknowledges that Licensee has retained
representatives and/or Distributors who show the Licensed Products to customers
throughout the Territory. Licensee hereby expressly agrees to inform its
representatives and Distributors of the foregoing and acknowledges that the acts
of said representatives and Distributors shall be deemed Licensee's acts for all
purposes hereunder.


7.06. Licensee shall use reasonable commercial efforts to furnish to Licensor
copies (tear sheets) of all marketing, advertising, and promotional materials
that make use of the Licensed Marks. Licensee shall further use reasonable
commercial efforts to provide these materials to Licensor as soon as it receives
or becomes aware of such materials.



8.
GUARANTEED MINIMUM ROYALTY AND GUARANTEED MINIMUM SALES.

 
8.01. In consideration of the license granted by Licensor hereunder, during the
Term, Licensee shall pay the Licensor a Guaranteed Minimum Royalty in the amount
of [---------]51 for Year 1 (2009), [------------] 52 for Year 2 (2010),
[-----------] 53 for Year 3 (2011), [----------] 54 for Year 4 (2012), and
[---------] 55 for Year 5 (2013).


8.02. The Guaranteed Minimum Royalty hereunder shall be paid in accordance with
Section 9.02.


8.03. The Guaranteed Minimum Royalty paid for each Year is non-refundable but
shall be credited against and recouped from the Sales Royalty otherwise payable
for that Year only, as provided in Section 9.01 below and shall at no time be
carried over from one Year to the next.


8.04. In the event Licensee fulfills all of the conditions necessary for an
automatic extension of the Term as enumerated in Section 3.01, Licensee shall
pay to the Licensor for each year during the Extension Term a Guaranteed Minimum
Royalty in the amount which is the greater of: (1) [------------]56 of the prior
year’s actual Sales Royalty, or (2) the following amounts corresponding to each
year of the Extension Term as follows:
 

--------------------------------------------------------------------------------

51 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.132.51.
52 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.132.52.
53 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.132.53.
54 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.132.54.
55 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.132.55.
56 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.132.56.
 
23

--------------------------------------------------------------------------------


 
Exhibit 10.132: Certain confidential information in this Exhibit 10.132 was
omitted and filed separately with the Securities and Exchange Commission (“SEC”)
with a request for confidential treatment by Inter Parfums, Inc.
 
January 1 to December 31, 2014: [---------] 57 
January 1 to December 31, 2015: [---------] 58 
January 1 to December 31, 2016: [---------] 59
January 1 to December 31, 2017: [---------] 60 
January 1 to December 31, 2018: [---------] 61 


8.05 Licensee may satisfy its obligation to reach the Guaranteed Minimum
Royalties set forth above with Wholesale Sales and Ex Factory Sales of Licensed
Products, provided that Licensee will not receive credit against Guaranteed
Minimum Royalties for (a) sales to Licensor’s U.S. Stores, and (b) Paradies
Stores.



9.
SALES ROYALTY.



9.01. In consideration of the license granted by Licensor hereunder, Licensee
shall pay to Licensor for all Net Sales occurring from Effective Date until
December 31, 2011, a sales royalty equal to: (1) [---------]62  of all net
Wholesale Sales (the “Wholesale Sales Royalty”) and (2) [---------]63 of all net
Ex Factory Sales (the “Ex Factory Sales Royalty”), provided that for all Net
Sales occurring after December 31, 2011 until December 31, 2013 and throughout
the Extension Term ending on December 31, 2018, if applicable, the Wholesale
Sales Royalty shall be equal to [---------]64 of all net Wholesale Sales and the
Ex Factory Sales Royalty shall be equal to [---------]65 of all net Ex Factory
Sales (the Wholesale Sales Royalty and the Ex Factory Sales Royalty together
shall be the “Sales Royalty”).
 
9.02. Licensee shall account for and pay the Sales Royalty to Licensor for each
Accounting Period within [---------] 66 from the last business day of each
Accounting Period throughout the Term or any Extension Term, if applicable,
which shall be the greater of: (1) [----------]67 of the Guaranteed Minimum
Royalty or (2) the actual Sales Royalty computed on the basis of Net Sales
during the Accounting Period; provided, however, that for each Year, the
aggregate of Accounting Period payments will equal the greater of (1) the
Guaranteed Minimum Royalty or (2) the actual Sales Royalty computed on the basis
of Net Sales during the Year.
 

--------------------------------------------------------------------------------

57 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.132.57.
58 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.132.58.
59 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.132.59.
60 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.132.60.
61 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.132.61.
62 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.132.62.
63 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.132.63.
64 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.132.64.
65 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.132.65.
66 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.132.66.
67 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.132.67.
 
24

--------------------------------------------------------------------------------


 
Exhibit 10.132: Certain confidential information in this Exhibit 10.132 was
omitted and filed separately with the Securities and Exchange Commission (“SEC”)
with a request for confidential treatment by Inter Parfums, Inc.
 
9.03. No payment of Sales Royalty for any Year in excess of the amount of
Guaranteed Minimum Royalty for the same Year shall reduce the total Guaranteed
Minimum Royalty due to Licensor for any other Year.



10.
ACCOUNTINGS.



10.01. Licensee shall deliver to Licensor at the time each Sales Royalty payment
is due, a statement in a form reasonably acceptable to Licensor, signed and
certified as accurate by a duly authorized officer of Licensee, indicating in
the aggregate (a) the Gross Sales of all Licensed Products shipped during the
period covered by such Sales Royalty statement, (b) the amount of Allowable
Deductions (if any) actually taken, (c) the Net Sales, (i) showing separately by
Ex-Factory Sales and Wholesale Sales and (ii) the amount of sales to Licensor of
Discontinued Goods and Remaining Discontinued Goods, if any, (d) a computation
of the amount of Sales Royalty earned hereunder for said Accounting Period and
for the current Year and (e) showing separately the amount of any Guaranteed
Minimum Royalty due and payable and the Sales Royalty due and payable for such
Accounting Period. Such statement shall be furnished to Licensor irrespective of
the quantity of Licensed Products that have been sold during the Accounting
Period for which such statement is due.


10.01.1 Licensee shall also deliver to Licensor quarterly and annual operating
reports containing the items enumerated on Exhibit H (the “Operating Reports”).
The Operating Reports shall be in a form reasonably acceptable to Licensor,
signed and certified as true and accurate in all material respects by a duly
authorized officer of Licensee. Licensor intends that these Operating Reports
shall be the basis for its periodic business-review meetings with Licensee.
 
10.02. Within [---------]68 following the end of the most recently completed
Year, Licensee shall deliver to Licensor, a statement signed by its chief
financial officer relating to such Year, setting forth the information required
to be submitted by Licensee in accordance with Sections 10.01 and the annual
Operating Reports required under Section 10.01.1 above, together with the amout
of the Marketing Fund actually expended, and certifying that such information is
true and accurate in all material respects.


10.02.1 Concurrently with the execution of this Agreement, Inter Parfums, Inc.,
the direct parent, of Licensee, with an address at 551 Fifth Avenue, New York,
NY 10176 (the “Guarantor”), shall execute a Guarantee in favor of Licensor,
which guarantees the performance of all of Licensee’s obligations under this
Agreement. The parties hereto agree that upon a default under the Guarantee by
the Guarantor, the Licensee shall be deemed to be in default under this
Agreement and Licensor may terminate this Agreement immediately without
prejudice to any other rights available to it hereunder. A copy of the
Guarantee, which the parties agree shall not be modified without the express
consent of Licensor in writing is attached hereto as Exhibit F.
 

--------------------------------------------------------------------------------

68 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.132.68.
 
25

--------------------------------------------------------------------------------


 
Exhibit 10.132: Certain confidential information in this Exhibit 10.132 was
omitted and filed separately with the Securities and Exchange Commission (“SEC”)
with a request for confidential treatment by Inter Parfums, Inc.
 
10.03. Receipt or acceptance by Licensor of any of the statements furnished, or
of any sums paid, pursuant to this Agreement shall not preclude Licensor from
questioning their correctness at any time. If Licensee or Licensor should fail
to make any payment in full within [---------------]69 when due hereunder, such
party shall pay interest on such unpaid sum from and including the date such
payment becomes due until the date of payment in full at a rate equal to the
prime rate prevailing in New York, New York at Citibank, N. A., from time to
time during the period of such delinquency, [-------------]70, not to exceed the
maximum allowed by law.


10.04. (a) Licensee shall maintain appropriate books of account in the United
States in which accurate entries shall be made concerning all transactions
within the scope of this Agreement. For a period of [-------------] 71 after the
end of a Year of the Term, Licensor shall have the right, through any of its
employees or other authorized representative of its choice, upon reasonable
advance notice to Licensee, to examine and copy all or part of these books of
account and all other records, documents and material in the possession or under
the control of Licensee with respect to the subject matter of this Agreement,
provided Licensor conducts such examination without undue interference or
disruption of Licensee’s business.


(b) If Licensee's payment or aggregate of payments for any period covered by an
audit of Licensee's books and records was less than the amount which should have
been paid by a sum equal to [----------] 72 or more, Licensee shall reimburse
Licensor for the cost of such audit and shall make all payments required to be
made to eliminate any discrepancy revealed by said audit within
[----------] 73 after Licensor's demand therefor, plus interest at the prime
rate prevailing from time to time in New York, New York at Citibank, N.A.,
[---------]74, not to exceed the maximum allowed by law, on such unpaid
royalties from the date(s) said royalties were originally due and payable.


(c) All books of account and records shall be kept available by Licensee for
[--------------] 75 after the end of each Year of the Term.



11.
INTELLECTUAL PROPERTY.



11.01. (a) Licensee shall not question or otherwise challenge, either directly
or indirectly, during the Term or after the termination or expiration of the
Term, Licensor's ownership of and rights in the Licensed Marks, the Creative,
the Formulae (to the extent they may exist), the validity of this Agreement or
the validity of any registration or application for registration by Licensor of
the Licensed Marks or any other intellectual property rights relating to the
Licensed Products. Any and all goodwill and other rights which attach to or
arise in connection with the use of the Licensed Marks by Licensee shall inure
to the sole benefit of Licensor and shall remain vested therein. Licensee shall
at any time, whether during or after the Term, execute any documents required by
Licensor to confirm Licensor's ownership of the Licensed Marks, the Creative, or
to record Licensee as a licensee or registered user of the Licensed Marks;
provided, however, that in the event of any ambiguity or conflict between any
provision of any such document and any provision of this Agreement, this
Agreement shall prevail.
 

--------------------------------------------------------------------------------

69 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.132.69.
70 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.132.70.
71 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.132.71.
72 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.132.72.
73 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.132.73.
74 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.132.74.
75 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.132.75.
 
26

--------------------------------------------------------------------------------


 
Exhibit 10.132: Certain confidential information in this Exhibit 10.132 was
omitted and filed separately with the Securities and Exchange Commission (“SEC”)
with a request for confidential treatment by Inter Parfums, Inc.
 
(b) Licensee shall use the Licensed Marks strictly in compliance with all
applicable legal requirements. Licensee shall not, at any time, do or suffer to
be done any act or thing which may in any way adversely affect any rights in and
to the Licensed Marks or any registrations thereof or which, directly or
indirectly, may reduce the value of the Licensed Marks or detract from their
reputation. Licensee shall not, and shall cause its customers to not, sell,
advertise, promote or exploit Licensed Products in a manner that may reduce the
value of the Licensed Marks or detract from their reputations.


11.02. It is understood and agreed that nothing in this Agreement will be deemed
in any way to constitute an assignment by Licensor of the Licensed Marks or of
any rights therein, or to give Licensee any right, title or interest in and to
the Licensed Marks (except the right to make use thereof as herein provided).


11.03. If Licensee learns of any use by any person of any trademark, trade name
or logo which it believes is confusingly similar to any Licensed Mark, it shall
notify Licensor promptly and, if requested by Licensor, shall join with Licensor
at Licensor's expense, in such action as Licensor in its discretion may deem
advisable. The proceeds of any settlement of or recovery from any such action
and any non-monetary rights obtained as a result of any such action shall belong
entirely to Licensor. Licensee shall have no right to take any action with
respect to any Licensed Mark without Licensor's prior written approval.


11.04. Any copyright, industrial design right, or design patent which may be
created in any sketch, design, Creative, advertising, packaging, label, tag or
the like (hereinafter, collectively, "Materials") designed or approved by
Licensor in connection with Licensed Products shall be the property of Licensor.
Licensee shall not, at any time, do or suffer to be done any act or thing which
may adversely affect any rights of Licensor in the Materials including, without
limitation, filing any application in its name to record any claims to
copyrights or design patents in Licensed Products and, upon Licensor's request,
shall do all things of a ministerial nature reasonably required by Licensor to
preserve and protect said rights including, without limitation, placing an
appropriate copyright or industrial design right notice on all Licensed Products
and the Materials therefor.



12.
INDEMNIFICATION; INSURANCE.



12.01. Licensee will indemnify and hold Licensor, its Affiliates and its agents
harmless from and against any claim, suit, loss, damage, injuries or expense
(including reasonable attorneys' fees) which Licensor may incur or be obligated
to pay or for which it may become liable or be compelled to pay in any action,
claim or proceeding against it arising out of or in connection with Licensee's
performance of this Agreement including, without limitation, on account of any
alleged defect in any Licensed Product produced by or for Licensee under this
Agreement or the manufacture, labeling, sale, distribution or advertisement of
any Licensed Product by Licensee in violation of any national, state,
provincial, local or other law or regulation or otherwise. Licensor shall give
Licensee prompt notice of any such claim or suit. The provisions of this Section
and Licensee's obligations hereunder shall survive the expiration or termination
of this Agreement.


27

--------------------------------------------------------------------------------


 
Exhibit 10.132: Certain confidential information in this Exhibit 10.132 was
omitted and filed separately with the Securities and Exchange Commission (“SEC”)
with a request for confidential treatment by Inter Parfums, Inc.
 
12.02. Licensor will indemnify and hold Licensee and Licensee’s Affiliates
harmless from any claim, suit, loss, damage or expense (including reasonable
attorneys' fees) which Licensee may incur or be obligated to pay or for which it
may become liable or be compelled to pay in any action, claim or proceeding
against it arising solely out of a third-party claim alleging trademark
infringement concerning the use by Licensee of the Licensed Marks as authorized
in this Agreement in any jurisdiction included within the purview of trademark
registration in the Territory. Licensee shall give Licensor prompt notice of any
such claim or suit. Licensor shall have the right to undertake and conduct the
defense of any suit so brought through counsel of Licensor's choice. The
provisions of this Section and Licensor's obligations hereunder shall survive
the expiration or termination of this Agreement.


12.03. At all times during which Licensed Products are being sold and for
[----------] 76 thereafter, Licensee shall, at its own expense, procure and
maintain in full force and effect with a responsible insurance carrier with a
minimum rating of A, Financial Category X by Best’s Key Rating Guide published
by A.M. Best Company, a Commercial General Liability Insurance Policy including
products liability coverage with respect to Licensed Products, with limits of
not less than [-----------] 77 combined single limit bodily injury and property
damage, including products and completed operations, on an occurrence basis with
[--------------] 78  coverage in the aggregate per year. Coverage shall include
broad form property damage, contractual liability, including defense costs,
personal and advertising injury liability. Licensee shall also obtain owned,
non-owned and hired automobile liability insurance with at least
[---------------] 79  combined single limit bodily injury and property damage
limits as well as full statutory coverage for workers’ compensation in
accordance with applicable state or country law and employers liability with
limits of at least [------------------] 80  and disability insurance for all its
employees as required by law. Licensee’s coverage shall include Alternate
Employers Coverage for these limits. These policies will contain waivers of the
insurer’s subrogation rights against Licensor and Licensee where permitted by
law. Licensee shall at all times provide Licensor with the benefit of the
maximum amount of insurance that it procures for itself during any extension
term, if applicable, provided however, that such insurance shall not be less
than the amounts provided in this Section 12.03.
 

--------------------------------------------------------------------------------

76 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.132.76.
77 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.132.77.
78 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.132.78.
79 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.132.79.
80 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.132.80.
 
28

--------------------------------------------------------------------------------


 
Exhibit 10.132: Certain confidential information in this Exhibit 10.132 was
omitted and filed separately with the Securities and Exchange Commission (“SEC”)
with a request for confidential treatment by Inter Parfums, Inc.
 
Licensee shall deliver a certificate of such insurance to Licensor promptly
following complete execution of this Agreement and annually thereafter shall
furnish to Licensor evidence of the maintenance of said insurance policy.
Nothing contained in this Section 12.03 shall be deemed to limit, circumscribe
or affect in any way the indemnification provisions of Section 12.01 above.
 
12.04. Notwithstanding anything to the contrary contained in this agreement,
under no circumstances shall either party be liable to the other for indirect,
incidental, consequential, special or exemplary damages (even if such party has
been advised of the possibility of such damages), arising from any provision of
this agreement, such as, but not limited to, loss of revenue or anticipated
profits or lost business.



13.
EFFECT OF EXPIRATION OR TERMINATION.



13.01. The termination of this Agreement, for any reason, shall be without
prejudice to any other right or remedy Licensor may have including, without
limitation, all rights and remedies which it has, or which are granted to it by
operation of law, to enjoin (both on a preliminary and permanent basis) the
unlawful or unauthorized use of the Licensed Marks, to collect royalties payable
by Licensee hereunder and to be compensated for damages for breach of this
Agreement, and such rights and remedies are hereby expressly reserved.
Notwithstanding the foregoing, any amounts expended by Licensor or Licensee are
expended with the knowledge that this Agreement may be terminated in accordance
with its terms. Accordingly, Licensee waives any claim against, liability of or
compensation from Licensor with respect to its investment in, and other amounts
expended in respect of the anticipation of the continuation of, this Agreement
or as a result of the expiration or termination of this Agreement in accordance
with its terms.


13.02. (a) If either party serves upon the other pursuant to an express
provision of this Agreement, a notice that it desires to terminate this
Agreement or that it desires that the Term shall not be extended, Licensee’s
obligation to submit Creative, Formulae (to the extent that Licensee may have
rights to such Formulae), prototypes and product concepts pursuant to Section
4.02 shall continue until such termination or expiration as to any designs in
process and Licensee shall promptly deliver same to Licensor.


(b) Except as otherwise specifically provided in this Section 13 and Section 20,
on the expiration or termination of the Term, all of the rights of Licensee
under this Agreement shall immediately terminate and shall revert automatically
to Licensor; all Sales Royalties on sales theretofore made shall become due and
payable in accordance with the terms provided herein; and Licensee shall
discontinue forthwith all use of the Licensed Marks, shall no longer have the
right to use the Licensed Marks or any variation or simulation thereof for any
purpose and shall, promptly upon Licensor's request, free of charge, execute any
and all documents Licensor may deem necessary or desirable to the effect that
Licensee no longer has the right to manufacture, advertise, promote and sell
Licensed Products hereunder or to use the Licensed Marks (and if Licensee fails
to do so promptly, Licensor shall have the right to sign such documents on
Licensee's behalf). In addition, Licensee shall thereupon destroy or, if
requested by Licensor, shall deliver to Licensor all samples in its possession
and all point-of-sale material (such as vials, bags, displays and counters),
advertisements, advertising materials of all kinds and other material in its
possession with the Licensed Marks thereon, to be paid by Licensor at Licensee’s
actual cost.


29

--------------------------------------------------------------------------------


 
Exhibit 10.132: Certain confidential information in this Exhibit 10.132 was
omitted and filed separately with the Securities and Exchange Commission (“SEC”)
with a request for confidential treatment by Inter Parfums, Inc.
 
13.03. Notwithstanding the expiration or other termination of the Term, neither
Licensor nor Licensee shall be released from any obligation that accrued prior
to the date of expiration or termination and each of Licensor and Licensee shall
remain bound by the provisions of this Agreement which by their terms impose
upon Licensor or Licensee obligations extending beyond the date of expiration or
other termination.


13.04. Licensee shall, within [-----------] 81 from the last day of the month in
which Licensee receives a notice of termination or expiration of the Term from
Licensor, and monthly thereafter until [-----------] 82 after the termination or
expiration of the Term, deliver to Licensor a complete and accurate schedule of
Licensee's inventory of Licensed Products, work-in-process, and/or related
components in the possession of, or in transit to, Licensee and its Affiliates
(the “Wind-down Inventory”), and shall also use commercially reasonable efforts
to obtain a schedule of Wind-down Inventory from its Distributors or
Contractors, prepared as of the last business day of the month in which Licensee
receives such notice and as of the last business day of each of the next
[------------] 83 thereafter (the “Wind-down Inventory Schedule”).



14.
REPRESENTATIONS AND WARRANTIES.



14.01. Licensor represents and warrants that it is a corporation in good
standing under the laws of the State of Delaware and that it has full right,
power and authority to enter into this Agreement and to perform all of its
obligations hereunder. Licensor further represents and warrants that it has
granted no other license or agreement to use the Licensed Marks on Products in
the Territory other than as set forth in Exhibit D-2, and that it shall grant no
such other license or agreement during the Term and the Extension Term, except
in accordance with the provisions of Section 19.05.


14.02. Licensee represents and warrants that it is a limited liability organized
in the State of New York and in good standing under the laws of said State, that
it has full right, power and authority to enter into this Agreement and to
perform all of its obligations hereunder and that the party signing on its
behalf is duly authorized to do so.


14.03. Each of Licensee and Licensor represents and warrants that it did not
engage any broker in connection with this Agreement or the transactions
contemplated hereby.



15.
FORCE MAJEURE.



15.01. Neither party hereto shall be under any liability hereunder to the other
on account of any loss, damage or delay occasioned or caused by lockouts,
strikes, riots, fires, explosions, blockade, civil commotion, epidemic,
insurrection, war or warlike condition, the elements, embargoes, failure or
inability to obtain material or transportation facilities, acts of God or the
public enemy, compliance with any law, regulation or other governmental order,
whether or not valid, or other causes beyond the control of the party affected,
whether or not similar to the foregoing; provided, however, that if such
condition continues for [-----------] 84 and is not industry-wide but applies
only to Licensee, Licensor may terminate the Term on [-----------] 85 written
notice which may be given at any time after said [--------------]86 and
provided, further, that nothing herein shall at any time excuse any accrued
obligation for the payment of money.
 

--------------------------------------------------------------------------------

81 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.132.81.
82 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.132.82.
83 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.132.83.
84 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.132.84.
85 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.132.85.
86 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.132.86.
 
30

--------------------------------------------------------------------------------


 
Exhibit 10.132: Certain confidential information in this Exhibit 10.132 was
omitted and filed separately with the Securities and Exchange Commission (“SEC”)
with a request for confidential treatment by Inter Parfums, Inc.
 

16.
ASSIGNABILITY.



16.01. Licensee may not assign or sublicense any or all of its rights or
delegate any of its duties under this Agreement, except for an assignment or
delegation of duties to a Licensee Affiliate upon prior written notice to
Licensor, provided that any such assignment or delegation shall not relieve
Licensee of any liability under this Agreement. Other than as permitted by the
immediately preceding sentence, any deliberately attempted assignment,
sublicense, or delegation or any one of these purportedly occurring by virtue of
the operation of law shall be void and shall constitute grounds for termination
of this Agreement in accordance with Section 4.04 above.


16.02. This Agreement shall inure to the benefit of and shall be binding upon
the parties, Licensor's successors, transferees and assigns and Licensee's
permitted successors, transferees and assigns.



17.
NOTICES.



17.01. Any notice or other communication under this Agreement will be in writing
and will be considered given when delivered personally, sent by confirmed
telefax or delivered by an overnight courier service (such as Federal Express or
DHL) which requires the addressee to acknowledge receipt thereof or by certified
mail, return receipt requested, to the parties at the addresses shown at the top
of this Agreement, or at such other address as a party may specify by notice to
the other.



18.
INTERNATIONAL.



18.01 Licensee acknowledges that under the applicable trademark laws of many
countries of the world (other than the United States) the filing of Registered
User Agreements or other statutorily-mandated documents is a prerequisite to use
of a trademark by any party other than the registered owner. Accordingly,
Licensee shall not offer for sale or sell Licensed Products for resale in any
country which requires a Registered User agreement or other document filing
until an appropriate document has been filed. Licensor reserves the right to
require Licensee to prepare and file such Registered User Agreements at
Licensee’s sole cost and expense. Licensee shall comply with all applicable laws
and regulations in the Territory.


31

--------------------------------------------------------------------------------


 
Exhibit 10.132: Certain confidential information in this Exhibit 10.132 was
omitted and filed separately with the Securities and Exchange Commission (“SEC”)
with a request for confidential treatment by Inter Parfums, Inc.
 
18.02. Licensee shall have the right to use foreign Distributors that are
approved by Licensor (each an “Approved Foreign Distributor”). Approved Foreign
Distributors shall be in the business of distributing upscale or designer
fragrance, cosmetic and personal care products to upscale retail outlets, such
as specialty stores, duty-free stores and department stores. Any foreign
distributor that is an Affiliate of Licensee shall be deemed to be an Approved
Foreign Distributor. Licensor shall have the right to Approve Foreign
Distributors on the basis of the aforementioned objective criteria, together
with the following terms and conditions:


(a) The Approved Foreign Distributor's rights will cease immediately upon the
expiration or other termination of this Agreement (if not sooner), except as
otherwise provided in Section 20.02. hereof.


(b) The Approved Foreign Distributor will not manufacture Licensed Products or
affix any markings on the Licensed Products (including on the packaging
therefor, unless such markings are required by law in any particular country in
the Territory and Licensor's prior approval has been sought and given).


(c) The Approved Foreign Distributor acknowledges that Approved Foreign
Distributor will not acquire any rights in the Licensed Marks, the Creative or
the Formulae as a result of such distribution and that any and all good will and
other rights which attach to or arise in connection with the use of the Licensed
Marks by the Approved Foreign Distributor shall inure to the sole benefit of
Licensor and shall remain vested therein.


18.03. Licensee shall use its commercially reasonable efforts to exploit the
rights herein granted throughout the Territory and to sell the maximum quantity
of Licensed Products therein consistent with the high standards and prestige
represented by the Licensed Marks. Licensor and Licensee acknowledge that the
Licensed Products are intended to be of the highest quality and marketed in a
manner commensurate with Licensor’s standing and reputation in the retail
industry. Accordingly, and in order to maintain the reputation, image and
prestige of the Licensed Marks, Licensee's international distribution patterns
shall consist only of the Combined International Distribution Channels. Licensor
reserves the right, based upon evidence that at least one of the following
events has occurred: (1) that a particular retail establishment no longer
carries the number and range of designer brands required herein, (2) that a
particular retail establishment has failed to provide Licensor with any and all
marketing materials that require Licensor’s prior approval or that such
marketing materials are not in compliance with Licensor’s standards or
requirements or (3) that a particular retail establishment is marketing or
offering for sale the Licensed Products in a manner that Licensor considers to
be detrimental to the prestige and protection of the Licensed Marks, to decide
if a “change in circumstances” has occurred and that a particular department
store or specialty store no longer maintains the reputation, image and prestige
necessary for the sale of the Licensed Products, to remove such department store
or specialty store from Upscale International Distribution Channels for further
sales of Licensed Products upon [-----------------] 87 notice to Licensee. For
clarification, Licensor acknowledges that Licensee has retained representatives
who show the Licensed Products to customers through regional markets throughout
the Territory. Licensee hereby expressly agrees to inform its representatives of
the foregoing and acknowledges that the acts of said representatives shall be
deemed Licensee's acts for all purposes under this Section 18.03.
 

--------------------------------------------------------------------------------

87 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.132.87.
 
32

--------------------------------------------------------------------------------


 
Exhibit 10.132: Certain confidential information in this Exhibit 10.132 was
omitted and filed separately with the Securities and Exchange Commission (“SEC”)
with a request for confidential treatment by Inter Parfums, Inc.
 
18.03.01. Licensee shall exercise commercially reasonable efforts to sell and/or
market its Licensed Products in at least all countries where Licensor’s
International Stores are located by the end of 2009 and in every other
additional country where there will be Licensor’s International Stores within
[--------------] 88 from the date such Licensor’s International Stores in these
additional countries open for business.


18.04 All Licensed Products sold through the Licensor’s International Stores,
Licensor’s joint venture partners, licensees and subsidiaries in any one country
will receive pricing which is no less favorable than the best price Licensee or
its Distributors provides to non-Brooks Brothers brand stores located outside of
the United States in that particular country.
 
18.05. Licensee agrees to use reasonable commercial efforts to have Licensed
Products launched in Upscale International Distribution Channels no later than
June 1, 2009.



19.
MISCELLANEOUS.



19.01. Nothing herein contained shall be construed to constitute the parties
hereto as partners or as joint venturers, or either as agent of the other, nor
shall a franchisor/franchisee relationship be construed hereby and Licensee
shall have no power to obligate or bind Licensor or Licensor’s Affiliates in any
manner whatsoever, it being intended by the parties hereto that Licensee's
relationship to Licensor hereunder shall be as an independent contractor
responsible for its own actions.


19.02. No waiver by either party, whether express or implied, of any provision
of this Agreement, or of any breach or default thereof, shall constitute a
continuing waiver of such provision or of any other provision of this Agreement
or an election among available remedies.


19.03. If any provision or any portion of any provision of this Agreement shall
be held to be void or unenforceable, the remaining provisions of this Agreement
and the remaining portion of any provision held void or unenforceable in part
shall continue in full force and effect; provided, however, that no such
determination shall excuse any accrued obligation for the payment of money.


19.04. This Agreement shall be construed without regard to any presumption or
other rule requiring construction against the party causing this Agreement to be
drafted. If any words or phrases in this Agreement shall have been stricken or
otherwise eliminated, whether or not any other words or phrases have been added,
this Agreement shall be construed as if those words or phrases were never
included in this Agreement, and no implication or inference shall be drawn from
the fact that the words or phrases were so stricken or otherwise eliminated.


19.05. (a) Licensor shall have the right, exercisable at any time, to negotiate
and enter into agreements of a nature similar to those in Exhibit D-2 with third
parties (the “Third Party Agreements”), provided that, in no event shall any
manufacturing rights for Products be granted. Licensor shall notify Licensee in
writing of the execution of any agreement granting a license to use the Licensed
Marks as described in this Section 19.05(a).
 

--------------------------------------------------------------------------------

88 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.132.88.
 
33

--------------------------------------------------------------------------------


 
Exhibit 10.132: Certain confidential information in this Exhibit 10.132 was
omitted and filed separately with the Securities and Exchange Commission (“SEC”)
with a request for confidential treatment by Inter Parfums, Inc.
 
(b) Licensor shall also have the right to negotiate and enter into agreements
with third parties during the Wind-down Period as defined in Section 20.01(b).
Licensor shall notify Licensee in writing of the execution of any agreement
granting a license to use the Licensed Marks in connection with the Products as
described in this Section 19.05(b).


19.06. This Agreement shall be construed in accordance with the laws of the
State of New York without regard to the choice of law provisions. The parties
agree that any action, suit or proceeding based upon any matter, claim or
controversy arising hereunder or relating hereto shall be brought solely in the
State Courts of or the Federal Court in the State of New York and County of New
York; except that in the event either party is sued by a third party or joined
in any other Court or in any forum by a third party in respect of any matter
which may give rise to a claim hereunder, the parties consent to the
jurisdiction of such court or forum over any claim which may be asserted therein
between the parties hereto. The parties hereto irrevocably waive any objection
to the venue of the above-mentioned courts, including any claim that such
action, suit or proceeding has been brought in an inconvenient forum. Any
process in any action, suit or proceeding arising out of or relating to this
Agreement may, among other methods permitted by law, be served upon Licensee by
delivering or mailing the same in accordance with Section 17.01 hereof. THE
PARTIES IRREVOCABLY WAIVE A JURY TRIAL. The parties agree that the United
Nation’s Convention on Contracts for the International Sale of Goods (1980) is
specifically excluded from application to this Agreement.


19.07. This writing sets forth the entire understanding between the parties with
respect to the subject matter hereof, and no modification, amendment, waiver,
termination or discharge of this Agreement shall be binding upon the parties
unless confirmed by a written instrument signed by the duly authorized signatory
of each and exchanged between them.


19.08. The parties agree to implement this Agreement by executing or causing to
be executed such additional and subsidiary agreements and other documents as may
be necessary or desirable fully to protect the Licensed Marks and effectively to
carry out the terms of this Agreement in accordance with applicable laws and
regulations.


19.09. This document (and any agreements with any Contractors or Distributors)
will not be binding on any party or constitute a note or memorandum of the
material terms of an agreement until each party has received delivery of a copy
executed on behalf of all parties.


19.10 In the event of any ambiguity or conflict between any provision of this
Agreement and any provision of any ancillary document, including but not limited
to, Licensor’s Guidelines for Domestic Vendors, Licensor’s Workplace Code of
Conduct or a purchase order for Licensed Products, then the provisions of this
Agreement shall prevail.


34

--------------------------------------------------------------------------------


 
Exhibit 10.132: Certain confidential information in this Exhibit 10.132 was
omitted and filed separately with the Securities and Exchange Commission (“SEC”)
with a request for confidential treatment by Inter Parfums, Inc.
 

20.
DISCONTINUED GOODS; WIND-DOWN.

 
20.01. Discontinued Goods; Wind-down on Termination or Expiration.
 
(a) (1) At any time and for any reason, Licensor may choose to discontinue the
manufacture and sale of any Licensed Product upon [------------] 89 advance
notice to Licensee, and at the end of such [--------------] 90 period (the
“Discontinuance of Licensed Products”), Licensee shall cease to have any rights
to manufacture such Licensed Products except for a commercially reasonable run
out of pre-existing components owned by Licensee to complete finished goods in
which case Licensee shall be allowed to complete the same within a commercially
reasonable time thereafter. Within [------------] 91 from such notice of
discontinuation and within [-------------] 92 after [-------------] 93   from
the end of the month in which Licensee receives the notice of discontinuation
and every [--------------] 94 thereafter until the Discontinuance of Licensed
Products, Licensee shall deliver to Licensor a complete and accurate preliminary
schedule of Licensee's inventory of Licensed Products which are to be
discontinued (including work in progress at hand and a good faith estimate of a
commercially reasonable run out of components to complete finished goods that is
to be completed within a commercially reasonable time thereafter) as of the date
of such notice and every two months thereafter, collectively, the “Preliminary
Discontinued Goods” and the schedule of such inventory shall be the “Preliminary
Discontinued Goods Inventory Schedule.”
 
(2) Within [----------] 95 from the end of the month in which the Discontinuance
of Licensed Products occurs and every [-----------]96 thereafter until the
expiration of the Discontinuance Period (as defined herein), Licensee shall
provide to Licensor a complete and accurate schedule of Licensee's inventory of
Licensed Products which have been discontinued (including work in progress at
hand and a good faith estimate of a commercially reasonable run out of
components to complete finished goods that is to be completed within a
commercially reasonable time thereafter) collectively, the “Discontinued Goods”
and the schedule of such inventory shall be the “Discontinued Goods Inventory
Schedule.” Licensee shall then have the right to sell the remaining inventory of
Discontinued Goods within [------] 97 from the Discontinuance of Licensed
Products (the “Discontinuance Period”). Licensor shall have the option for
[----------]98 after Licensor’s receipt of the Discontinued Goods Inventory
Schedule from Licensee to purchase or commit to purchase some or all of the
Discontinued Goods at the price equal to [----------]99 of the Initial Retail
Price of the Discontinued Goods in Licensor’s U.S. Retail Stores (the “Close Out
Price”). For clarification purposes, if Licensor commits to purchase all or some
of the Discontinued Goods (the “Discontinued Goods Purchase Commitment”),
Licensor shall execute the Discontinued Goods Purchase Commitment on at least a
pro-rata monthly basis not to exceed [------]100.  However, if Licensor does not
purchase all of the Discontinued Goods, then notwithstanding the restrictions on
distribution that may otherwise be applicable under the provisions of this
Agreement, Licensee may offer to sell (but not advertise) the remaining
inventory of Discontinued Goods (the “Remaining Discontinued Goods”) not
purchased by Licensor to one or more purchasers in the category of mass
discounters in the United States, such as TJ Maxx, Marshalls, Burlington Coat
Factory, Costco, BJ’s, Perfumania, as well as other non-United States mass
discounters approved by Licensor, (collectively the “Approved Mass
Discounters”), provided, however, that if the agreed upon purchase price for the
Remaining Discontinued Goods is less than the Close Out Price, then Licensor
shall have a second option to purchase the Remaining Discontinued Goods at such
lower price, which must be exercised, if at all, within [--------] 101 of notice
to Licensor of such reduced selling price. If Licensor does not exercise such
second option, then Licensee shall be free to sell the Remaining Discontinued
Goods to Approved Mass Discounters, provided however, that such Approved Mass
Discounters shall not be permitted to use the Licensed Marks on or in connection
with any signage, promotional materials, or advertising of the Remaining
Discontinued Goods or to affix the Licensed Marks in the packaging and/or other
materials used in connection with the Remaining Discontinued Goods other than
the Licensed Marks already found on the existing packaging.
 

--------------------------------------------------------------------------------

89 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.132.89.
90 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.132.90.
91 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.132.91.
92 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.132.92.
93 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.132.93.
94 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.132.94.
95 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.132.95
96 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.132.96.
97 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.132.97.
98 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.132.98.
99 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.132.99.
100 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.132.100.
101 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.132.101.
 
35

--------------------------------------------------------------------------------


 
Exhibit 10.132: Certain confidential information in this Exhibit 10.132 was
omitted and filed separately with the Securities and Exchange Commission (“SEC”)
with a request for confidential treatment by Inter Parfums, Inc.
 
(b) Any Wind-down Inventory remaining after the expiration or termination of the
Term as provided in Section 13.04 may be sold by Licensee for a period of
[---------] 102 (the “Wind-down Period”) after such expiration or termination,
on a non-exclusive basis, but otherwise under the same terms and conditions in
this Agreement including the payment of the royalties provided for herein on all
sales of the Licensed Products made by Licensee during the Wind-down Period,
provided that Licensor shall have the option, for a period of
[---------] 103 beginning on the first day after the expiration of this
Agreement, to purchase or commit to purchase any Wind-down Inventory held by
Licensee or Licensee’s Affiliates, which will be considered Discontinued Goods
subject to the terms and Close-out Price described in Section 20.01. For
clarification purposes, if Licensor commits to purchase all or some of the
Win-down Inventory (the “Wind-down Inventory Purchase Commitment”), Licensor
shall execute this Wind-down Inventory Purchase Commitment on at least a
pro-rata monthly basis not to exceed [---------] 104.  If Licensor does not
exercise such right or if Licensor does not purchase all of the Wind-down
Inventory, then Licensee may offer to sell (but not advertise) the Wind-down
Inventory balance remaining (the “Remaining Inventory”) to Approved Mass
Discounters, provided, however, that if the purchase price of the Remaining
Inventory to be sold to Approved Mass Discounters is less than the Close Out
Price, then Licensor shall have a second option to purchase the Remaining
Inventory at such lower price, which must be exercised within [---------] 105 of
notice to Licensor of such reduced selling price. If Licensor does not exercise
such second option, then Licensee shall be free to sell the Remaining Inventory
to Approved Mass Discounters, provided however, that such Approved Mass
Discounters shall not be permitted to use the Licensed Marks on or in connection
with the signage, promotional materials or advertising of the Remaining
Inventory, or to affix the Licensed Marks in their packaging and/or other
materials used in connection with the Remaining Inventory other than the
Licensed Marks already found on the existing packaging. 
 

--------------------------------------------------------------------------------

102 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.132.102.
103 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.132.103.
104 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.132.104.
105 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.132.105.

36

--------------------------------------------------------------------------------


 
Exhibit 10.132: Certain confidential information in this Exhibit 10.132 was
omitted and filed separately with the Securities and Exchange Commission (“SEC”)
with a request for confidential treatment by Inter Parfums, Inc.
 
(c) In the event Licensor exercises any of the purchase options referred to in
Section 20.1(a) or (b) then in either such event, Licensee shall deliver to
Licensor or its designee the goods being purchased pursuant to the terms of the
Discontinued Goods Purchase Commitment or the Wind-down Inventory Purchase
Commitment, as the case may be. Licensor shall pay Licensee for such goods under
the same payment terms as described in Section 3.03 above.


(d) If after the Discontinuance Period or after the Wind-down Period, there are
still Remaining Discontinued Goods or Remaining Inventory remaining, then
immediately after the expiration of the Discontinuance Period or after the
expiration of the Wind-down Period, respectively, Licensor and Licensee shall
meet and negotiate in good faith a [---------] 106 plan for the allocation or
disposition of any such Remaining Discontinued Goods or Remaining Inventory,
provided however, that any balance of Remaining Discontinued Goods or Remaining
Inventory that remains after the conclusion of such [---------] 107 plan, shall
be destroyed by Licensee at Licensee’s cost and expense.


20.02. Notwithstanding expiration or termination of this Agreement, Distributors
shall have the right to continue to sell Licensed Products (a) on hand or (b)
which Distributors are contractually obligated to purchase, on the date of
expiration or termination of this Agreement under the same terms and conditions
the Distributors are allowed to do so herein, but in no event to exceed
[---------] 108 after the date of expiration or termination of the Term.


[Balance of page intentionally left blank -


The Signature Page(s [and Schedules and Exhibits]) to this Agreement Follow this
Page.]
 

--------------------------------------------------------------------------------

106 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.132.106.
107 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.132.107.
108 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.132.108.
 
37

--------------------------------------------------------------------------------


 
Exhibit 10.132: Certain confidential information in this Exhibit 10.132 was
omitted and filed separately with the Securities and Exchange Commission (“SEC”)
with a request for confidential treatment by Inter Parfums, Inc.

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement by
signing below:


Retail Brand Alliance, Inc.,
d/b/a Brooks Brothers
By:  /s/______________
Name:
Title:
Date:
Inter Parfums USA, LLC
By: Inter Parfums, Inc., Sole Member
By:  /s/ ______________
Name: Jean Madar
Title: CEO
Date:

 
38

--------------------------------------------------------------------------------


 
Exhibit 10.132: Certain confidential information in this Exhibit 10.132 was
omitted and filed separately with the Securities and Exchange Commission (“SEC”)
with a request for confidential treatment by Inter Parfums, Inc.


Exhibit A


LICENSED PRODUCTS AND CATEGORIES



Fragrances
Perfume, Eau de Perfume, Eau de toilette, cologne) for men, women, baby and
unisex. As well as their corresponding ancillaries shower gel, body lotion, body
cream, body spray, soap, shaving products, deodorant


Cosmetics
blushers, eye makeup, face powders, lipsticks, colored lip balms and lip
glosses, makeup bases, nail color (nail polish)


Skincare Products
baby powders, oils and lotions, bath additives, facial treatments, hand and body
creams, lotions and treatments, skin care products for women, men and children,
sun care products, talcum and dusting powders, personal cleansing products


Home Fragrances
room spray, scented candles, unscented candles, incense sticks, fragrance oils,
potpourri beads, scented sachets, scented beads, oil stick
 
39

--------------------------------------------------------------------------------




Exhibit 10.132: Certain confidential information in this Exhibit 10.132 was
omitted and filed separately with the Securities and Exchange Commission (“SEC”)
with a request for confidential treatment by Inter Parfums, Inc.

EXHIBIT B


LICENSED MARKS


Trademark
    
USA Registration No
 
HANGING LAMB DESIGN
  3251432  
BROOKS BROTHERS
  3029206  
BB and Design
  78794911  
GOLDEN FLEECE COLLECTION AND DESIGN
  1,683,557  
'346"
  0772479  

 
(Additional trademarks and tradenames to be added at the sole discretion of
Licensor)
 
40

--------------------------------------------------------------------------------


 
Exhibit 10.132: Certain confidential information in this Exhibit 10.132 was
omitted and filed separately with the Securities and Exchange Commission (“SEC”)
with a request for confidential treatment by Inter Parfums, Inc.
 
EXHIBIT C


BUSINESS PLAN


TARGET SALES FOR COMBINED INTERNATIONAL DISTRIBUTION CHANNELS:


YEAR
 
RETAIL SALES
TARGET
EQUIVALENT109
 
EX FACTORY SALES
TARGET
 
MINIMUM
MARKETING
FUND AMOUNT
                                      
Year 2009
   
No Target
   
No Target
   
[---------
]    
                     
Year 2010
   
[---------
]
 
[---------
]
 
[---------
]
                     
Year 2011
   
[---------
]
 
[---------
]]
 
[---------
]
                     
Year 2012
   
[---------
]
 
[---------
]
 
[---------
]]
                     
Year 2013
   
[---------
]
 
[---------
]
 
[---------
]110

 

--------------------------------------------------------------------------------

109 Retail Sales Target Equivalents are estimates that have been exptrapolated
from Ex-Factory sales, and notwithstanding anything to the contrary contained in
the Agreement, Licensee has no obligation to determine actual retail sales, as
such amounts would be inherently difficult and unduly burdensome to attempt to
determine.
110 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.132.110.
 
41

--------------------------------------------------------------------------------


 
Exhibit 10.132: Certain confidential information in this Exhibit 10.132 was
omitted and filed separately with the Securities and Exchange Commission (“SEC”)
with a request for confidential treatment by Inter Parfums, Inc.
 
EXHIBIT C-2


BUSINESS PLAN FOR EXTENSION TERM


TARGET SALES FOR COMBINED INTERNATIONAL DISTRIBUTION CHANNELS:



YEAR
    
RETAIL SALES
TARGET
EQUIVALENT111
     
EX FACTORY SALES
TARGET
     
MINIMUM
MARKETING FUND
AMOUNT
                     
Year 2014
   
[---------
]
 
[---------
]
 
[---------
]
                     
Year 2015
   
[---------
]
 
[---------
]
 
[---------
]
                     
Year 2016
   
[---------
]]
 
[---------
]
 
[---------
]
                     
Year 2017
   
[---------
]
 
[---------
]
 
[---------
]
                     
Year 2018
   
[---------
]
 
[---------
]
 
[---------
]112

 

--------------------------------------------------------------------------------

111 Retail Sales Target Equivalents are estimates that have been exptrapolated
from Ex-Factory sales, and notwithstanding anything to the contrary contained in
the Agreement, Licensee has no obligation to determine actual retail sales, as
such amounts would be inherently difficult and unduly burdensome to attempt to
determine.
112 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.132.112.
 
42

--------------------------------------------------------------------------------


 
Exhibit 10.132: Certain confidential information in this Exhibit 10.132 was
omitted and filed separately with the Securities and Exchange Commission (“SEC”)
with a request for confidential treatment by Inter Parfums, Inc.
 
EXHIBIT D


LICENSED MARKS REGISTRATION



Trademark
 
Country
 
Registration No
BROOKS BROTHERS
 
AUSTRIA
 
120.974
DEVICE
 
Chile
 
717.166
BROOKS BROTHERS
 
Chile
 
171.293
BROOKS BROTHERS
 
Chile
 
717.178
BROOKS BROTHERS (IN CHINESE)
 
CHINA
 
3293978
BROOKS BROTHERS
 
CHINA
 
1154317
GOLDEN FLEECE
 
CHINA
 
3293961
BROOKS BROTHERS
 
CHINA
 
1154317
BROOKS BASICS
 
EUROPEAN UNION
 
APP. 1210517
BROOKS BROTHERS
 
European Union
 
893 183
BROOKS JR
 
EUROPEAN UNION
 
1210582
BB Shield & Hanging Lamb Device
 
EUROPEAN UNION
 
APP. 1210558
GOLDEN FLEECE
 
EUROPEAN UNION
 
APP2719995
BROOKS 346
 
EUROPEAN UNION
 
1210525
BB and devise
 
EUROPEAN UNION
 
1210558
HANGING LAMB DEVICE
 
GERMANY
 
2 038 635
GOLDEN FLEECE
 
HONG KONG
 
07551/2003
布克兄弟 ("Brooks Brothers" in Chinese characters)
 
HONG KONG
 
200402694
GOLDEN FLEECE
 
INDONESIA
 
14477.14632
PEAL
 
JAPAN
 
2508888
BROOKS BROTHERS
 
Japan
 
A0002086
BROOKS BROTHERS
 
Korea WIPO
 
891 965
BROOKS BROTHERS
 
Korea WIPO
 
A0005206
BROOKS BROTHERS
 
Macau
 
N/027623(193)
BROOKS BROTHERS COUNTRY CLUB
 
Macau
 
N/027630(971)
GOLDEN FLEECE (design)
 
Macau
 
N/027608(166)
BROOKS BROTHERS (design)
 
Macau
 
N/027616(532)
GOLDEN FLEECE
 
Philippines
 
App 4-2002-0005499
BROOKS BROTHERS
 
Russian Federation
 
A0002086
GOLDEN FLEECE
 
SINGAPORE
 
app T02/09455D
布克兄弟 Brooks Brothers in chinese characters
 
SINGAPORE
 
T02/13106I
BROOKS BROTHERS
 
Spain
 
A0002086
GOLDEN FLEECE
 
SWITZERLAND
 
512650
BROOKS BASICS
 
SWITZERLAND
 
498 866

 
43

--------------------------------------------------------------------------------


 
Exhibit 10.132: Certain confidential information in this Exhibit 10.132 was
omitted and filed separately with the Securities and Exchange Commission (“SEC”)
with a request for confidential treatment by Inter Parfums, Inc.
 
Trademark
 
Country
 
Registration No
BB Shield & Hanging Lamb Device
 
SWITZERLAND
 
1210517
BROOKS JR
 
SWITZERLAND
 
498 207
BROOKS 346
 
SWITZERLAND
 
498 865
BB Shield & Hanging Lamb Device
 
SWITZERLAND
 
498 915
GOLDEN FLEECE
 
SWITZERLAND
 
App 50066/2002
GOLDEN FLEECE
 
TAIWAN
 
1059186
GOLDEN FLEECE
 
TAIWAN
 
App 91040060
GOLDEN FLEECE
 
TAIWAN
 
91040059
BROOKS BROTHERS 布克兄弟 (in Chinese Characters)
 
Taiwan
 
1073810
PEAL
 
UNITED KINGDOM
 
1558780
HANGING LAMB DESIGN
 
USA
 
3251432
BROOKS BROTHERS
 
USA
 
3029206
BB and Design
 
USA
 
78794911
GOLDEN FLEECE COLLECTION AND DESIGN
 
USA
 
1,683,557
'346"
 
USA
 
0772479
BROOKS BROTHERS (word mark)
 
Venezuela
 
2006-004667

 
44

--------------------------------------------------------------------------------


 
Exhibit 10.132: Certain confidential information in this Exhibit 10.132 was
omitted and filed separately with the Securities and Exchange Commission (“SEC”)
with a request for confidential treatment by Inter Parfums, Inc.
 
EXHIBIT D-2
RIGHTS OF RBA’S AFFILIATES, LICENSEES AND JOINT VENTURE PARTNERS
SCHEDULE OF EXISTING RIGHTS AS THEY RELATE TO THE LICENSE AGREEMENT


Territory
 
Identity
of Party
 
Duration of
Agreement
 
Manufacturing
(Y/N)
Exclusive or
Nonexclusive
 
Distribution
(Y/N)
Exclusive or Nonexclusive
 
Retail
(Y/N)
Exclusive or
Nonexclusive
United Kingdom, Northern Ireland and the Republic of Ireland
 
BBUK (BBI and Brightark Limited )
 
Section 8.1
August 22, 2005 to July 31, 2015.
Section 8.2
 
Subject to Renewal :
 
No later than 24 months prior to the expiration or termination of the Initial
Term or the end of the first renewal Term, either party may serve notice to the
other of its intention to renew for one (1) Renewal term of Five (5) additional
years.
(potentially may be until July 31, 2025)
 
NO
 
YES
Nonexclusive
 
YES
Nonexclusive
                     
Brunei, Cambodia, China, Hong Kong, Laos, Indonesia, Macao, Malaysia, Myanmar,
Philippines, Singapore, Taiwan, Thailand, Vietnam
 
Dickson
 
License Agreement:
 
Section 2
October 27, 1997 to November 1, 2011 (renewal option exercised on May 2, 2002)
 
Subject to Renewal:
 
Section 2.3 (Amendment No. 3)
Operator may apply for an additional term of four (4) years) by giving written
notice to Licensor during the first three (3) month of the twelfth (12th) year
of the agreement.
(potentially may be until Nov. 1, 2015)
 
NO
 
YES
Non-exclusive
 
YES
Non-exclusive 

 
45

--------------------------------------------------------------------------------


 
Exhibit 10.132: Certain confidential information in this Exhibit 10.132 was
omitted and filed separately with the Securities and Exchange Commission (“SEC”)
with a request for confidential treatment by Inter Parfums, Inc.
 

 
 
 
Manufacturing Agreement:
 
June 16, 1999 to November 1, 2011. (renewal option exercised on May 2, 2002)
 
Subject to Renewal:
 
Section 33 (Amendment No. 1
Operator may apply for an additional term of four (4) years) by giving written
notice to Licensor during the first three (3) month of the twelfth (12th) year
of the agreement.
(potentially may be until Nov. 1, 2015)
 
 
   
 
                     
Japan
 
BBJ (RBA and Daidoh Limited)
 
Effective date until July 31, 2012 (Initially January 31, 1984; extended to
March 31, 2012 (Amendment No.1) and extended further to July 31, 2012 (Amendment
No.5)
 
YES
 
YES only to the extent they are distributing to their retail stores and
shop-in-shops
Nonexclusive
 
YES
Nonexclusive
                     
South Korea
 
BBJ/ BBK (RBA and Daidoh Limited)
 
Effective date until July 31, 2012 (Initially January 31, 1984; extended to
March 31, 2012 (Amendment No.1) and extended further to July 31, 2012 (Amendment
No.5)
 
YES
 
YES (Section 1(b)
Exclusive
 
YES
Nonexclusive
                     
United Arab Emirates
 
Al Tayer Group, LLC
 
Section 2.1
January 2006 to December 31, 2007
 
NO
 
NO
 
YES
Nonexclusive
                     
Chile
 
Comercial Madison S.A.
 
Section 2.1 November 16, 2005 to July 31, 2011
 
Section 2.2
Subject to two (2) renewal periods (agreement does not say how many years but
logically, it will make sense to interpret it as 5-year renewal terms):
 
NO
 
YES
Exclusive
 
 
 
YES
Nonexclusive

 
46

--------------------------------------------------------------------------------


 
Exhibit 10.132: Certain confidential information in this Exhibit 10.132 was
omitted and filed separately with the Securities and Exchange Commission (“SEC”)
with a request for confidential treatment by Inter Parfums, Inc.
 
 
 
 
 
Provided Operator is not in default, and gives notice no later than six (6)
months after the expiration of Year 4 and Year 9.
   
 
 
                       
Greece and Cyprus with the first priority for Romania, Bulgaria, the former
Yugoslavia (now known as F.Y.R.O. Macedonia, Montenegro, Serbia, Slovenia,
Croatia, and Bosnia and Herzegovina) and Albania
 
LT Holdings AE
 
November 14, 2007 until August 31, 2013 (subject to a possible automatic 5 year
renewal term)
 
NO
 
YES but only to the extent they are distributing to their retail stores and
shop-in-shops (including retail stores and shop-in-shops selling exclusively
Brooks Brothers products in Airports and Duty-Free areas)
Nonexclusive
 
YES
Nonexclusive
                     
Paradies Stores in airport terminals throughout the United States and Canada
 
Paradies
 
April 26, 1999 to July 31, 2011.
 
NO
 
YES if Paradies is considered to be distributing to its airport stores.
Nonexclusive
 
YES
Nonexclusive
                     
Paradies Stores in casino resorts in the United States and Canada
 
Paradies
 
Commencing on the date the Tropicana Casino store opens for business until July
31, 2009
 
NO
 
YES if Paradies is considered to be distributing to its airport stores.
Nonexclusive
 
YES
Nonexclusive

 
47

--------------------------------------------------------------------------------


 
Exhibit 10.132: Certain confidential information in this Exhibit 10.132 was
omitted and filed separately with the Securities and Exchange Commission (“SEC”)
with a request for confidential treatment by Inter Parfums, Inc.
 
EXHIBIT E


BROOKS BROTHERS
WORKPLACE CODE OF CONDUCT


Retail Brand Alliance, Inc., d/b/a Brooks Brothers, (“Brooks Brothers”) is
committed to the production and sale of merchandise only from sources which
adhere to all applicable laws enacted to protect workers. All merchandise is to
be manufactured, packaged, labeled, sold and distributed in accordance with all
applicable laws of that respective country enacted to protect workers. In
furtherance of this commitment, Brooks Brothers has adopted the following
standards defining decent and humane working conditions for all of its Licensees
and their Contractors, Subcontractors and Distributors.


Forced Labor: There shall not be any use of forced labor, whether in the form of
prison labor, indentured labor, bonded labor or otherwise.


Child Labor: No person shall be employed at an age younger than allowed by law.


Harassment or Abuse: Every employee shall be treated with respect and dignity.
No employee shall be subject to any physical, sexual, psychological or verbal
harassment or abuse.


Nondiscrimination: No person shall be subject to any discrimination in
employment, including hiring, salary, benefits, advancements, discipline,
termination or retirement on the basis of gender, race, religion, age,
disability, sexual orientation, nationality, political opinion, or social or
ethnic origin.


Health and Safety: Employers shall provide a safe and healthy working
environment to prevent accidents and injury to health arising out of, linked
with, or occurring in the course of work or as a result of the operation of
employer facilities.


Freedom of Association and Collective Bargaining: Employers shall recognize and
respect the right of employees to freedom of association and collective
bargaining as may be allowed by law.


Wages and Benefits: Employers recognize that wages are essential to meeting
employees’ basic needs. Employers shall pay employees, as a floor, at least the
minimum wage required by local law and shall provide legally mandated benefits.


Hours of Work: Except in extraordinary business circumstances, employees shall
not be required to work more than the limits on regular and overtime hours
allowed by the law of the country of manufacture.


Overtime Compensation: In addition to their compensation for regular hours of
work, employees shall be compensated for overtime hours at such premium rate as
is legally required in the country of manufacture or, in those countries where
such laws do not exist, at a rate at least equal to their regular hourly
compensation rate.


Brooks Brothers reserves the right to terminate its relationship and/or
agreement (subject to the provisions of any such agreement) with any Licensee
who may or through its Contractor, Subcontractor or Distributor fail to comply
in any material respect with this Workplace Code of Conduct.
 
48

--------------------------------------------------------------------------------


 
Exhibit 10.132: Certain confidential information in this Exhibit 10.132 was
omitted and filed separately with the Securities and Exchange Commission (“SEC”)
with a request for confidential treatment by Inter Parfums, Inc.

EXHIBIT F
 
GUARANTEE


In order to induce Retail Brand Alliance, Inc. d/b/a Brooks Brothers
(“Licensor”) to enter into the license agreement (the “Agreement”) being
executed simultaneously herewith by Licensor and Inter Parfums USA, LLC
(“Licensee”) and in consideration of the covenants and promises made by Licensee
in the Agreement, the undersigned (“Guarantor”), the sole member of Licensee,
hereby unconditionally guarantees that Licensee shall perform and observe each
and every agreement, covenant, representation, warranty, term and condition of
the Agreement to be performed or observed by it and, upon Licensee’s failure to
do so, Guarantor promptly shall perform and observe each such agreement,
covenant, term and condition, or cause the same promptly to be performed and
observed. Guarantor hereby unconditionally guarantees that all sums of whatever
character which may become payable to Licensor pursuant to the Agreement
promptly shall be paid in full when due. If for any reason whatever any sum
hereinabove referred to, or any part thereof, is not paid promptly when due,
Guarantor immediately shall pay the same regardless of whether steps have been
taken to enforce any rights against Licensee to collect any of said sums, and
regardless of any other condition or contingency.


Notwithstanding anything to the contrary contained herein, to the extent this
Guarantee relates to the payment of sums due to Licensor under the Agreement, it
is a guarantee of payment and not of collection and a continuing guarantee which
shall remain in full force and effect and be binding upon Guarantor until
payment in full by Licensee to Licensor of all sums due pursuant to the
Agreement.


This Guarantee shall be a continuing, absolute, irrevocable and unconditional
guarantee of payment and performance and may be enforced directly and
immediately following any default under the Agreement on the part of Licensee
(an “Event of Default”), and without prior notice of, demand upon, or any prior
action against, Licensee and without resorting to any other remedies available
to Licensor.


The representations, warranties, obligations, covenants, agreements and duties
of Guarantor under this Guarantee shall not be affected or impaired by reason of
the happening from time to time of any of the following with respect to the
Agreement, however it must be upon notice and consent of Guarantor: (i) the
waiver by Licensor of the performance or observance by Licensee of any
agreement, covenant, warranty, representation, term or condition contained in
the Agreement; (ii) the extension, in whole or in part, of the time for the
payment by Licensee of any sums owing or payable under the Agreement, or of the
time for performance by Licensee of any of its other obligations under or
arising out of the Agreement; (iii) the modification or amendment (whether
material or otherwise) of any of the obligations of Licensee under the
Agreement; or (iv) any failure, omission, delay or lack on the part of Licensor
to enforce, assert or exercise any right, power or remedy conferred on Licensor
in the Agreement or otherwise.


Upon the occurrence of any of those events set forth in paragraphs (i) through
(iii) below, it is expressly understood that the Guarantor shall be deemed to be
in default under this Guarantee:


(i) the Guarantor institutes proceedings seeking relief under a bankruptcy act
or similar law, consents to entry of an order of relief against it in any
bankruptcy or insolvency proceeding or similar proceeding, or files a petition
or answer or consent for reorganization or other relief under any bankruptcy act
or other similar law, or consents to the filing against it in any petition for
the appointment of a receiver, liquidator, assignee, trustee, sequestrator, (or
other similar official) of it or of any substantial part of its property, or
makes an assignment for the benefit of creditors, or admits in writing its
inability to pay its debts as they become due or fails to pay its debts as they
become due, or takes any action in furtherance of the foregoing; or
 
49

--------------------------------------------------------------------------------


 
Exhibit 10.132: Certain confidential information in this Exhibit 10.132 was
omitted and filed separately with the Securities and Exchange Commission (“SEC”)
with a request for confidential treatment by Inter Parfums, Inc.
 
(ii) the Guarantor transfers or agrees to transfer a substantial part of its
property, which transfer impairs the Guarantor’s ability to perform under this
Guarantee; or
(iii) there has been the calling of a meeting of creditors, appointment of a
committee of creditors or liquidating agents, or offering of a composition or
extension to creditors by, for, or of the Guarantor.


It is further understood that the occurrence of any event (or events), including
and in addition to those set forth in paragraphs (i) through (iii) above, that
would cause the Guarantor to be deemed to be in default under this Guarantee
shall be deemed to constitute an Event of Default and shall entitle Licensor to
immediately terminate the Agreement without prejudice to any other rights
available to it under the Agreement or this Guarantee.


The Guarantor hereby represents and warrants to, and agrees with Licensor that
the Guarantor has full legal right, power and authority to enter into this
Guarantee, to perform all of its obligations hereunder and to consummate all of
the transactions contemplated herein.


No failure on the part of Licensor to exercise, and no delay in the exercise of,
any right, remedy or power hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise by Licensor of any right, remedy or power
hereunder preclude any other or future exercise of any other right, remedy or
power.


This Guarantee shall be construed and enforced under the laws of the State of
New York applicable to agreements wholly made and to be performed there,
including its conflicts of law rules.


[Balance of page intentionally left blank -


The Signature Page to this Guarantee Follows this Page.]
 
50

--------------------------------------------------------------------------------


 
Exhibit 10.132: Certain confidential information in this Exhibit 10.132 was
omitted and filed separately with the Securities and Exchange Commission (“SEC”)
with a request for confidential treatment by Inter Parfums, Inc.
 
This Guarantee shall be binding upon the Guarantor and any of and all of its
successors and assigns, and shall inure to the benefit of Licensor and its
respective successor and assigns. No change, modification, alteration or
discharge hereof shall be binding except by a written instrument agreed upon by
the parties.
 

Guarantor: Inter Parfums, Inc.     By:  /s/

 
Dated: ____________________
 
51

--------------------------------------------------------------------------------


 
Exhibit 10.132: Certain confidential information in this Exhibit 10.132 was
omitted and filed separately with the Securities and Exchange Commission (“SEC”)
with a request for confidential treatment by Inter Parfums, Inc.
 
EXHIBIT G


LICENSOR’S GUIDELINES FOR DOMESTIC VENDORS


(See attached)
 
52

--------------------------------------------------------------------------------


 
Exhibit 10.132: Certain confidential information in this Exhibit 10.132 was
omitted and filed separately with the Securities and Exchange Commission (“SEC”)
with a request for confidential treatment by Inter Parfums, Inc.


RETAIL BRAND ALLIANCE
 
ENFIELD
DISTRIBUTION CENTER
GUIDELINES
FOR
DOMESTIC VENDORS


Brooks Brothers®
Brooks Brothers Factory Store


53

--------------------------------------------------------------------------------


 
Exhibit 10.132: Certain confidential information in this Exhibit 10.132 was
omitted and filed separately with the Securities and Exchange Commission (“SEC”)
with a request for confidential treatment by Inter Parfums, Inc.
 
TABLE OF CONTENTS

GENERAL
   
57
 
A. COMPLIANCE AGREEMENT
   
57
 
B. WORKPLACE CODE OF CONDUCT
   
58
 
C. RBA TERMS
   
59
 
1) Financial
   
59
 
2) Purchase Order
   
59
 
3) EDI/Trading Partner Management
   
59
 
D. WAREHOUSING ALLOWANCE
   
60
 
E. LABOR LAWS COMPLIANCE / TRANS. SHIPPING
   
61
 
F. PURCHASE ORDER TERMS AND CONDITIONS
   
62
 
G. INTRODUCTION/WHO TO CONTACT
   
64
 
H. PURCHASE ORDER RETRIEVAL
   
64
 
I. RBA/VENDOR CORRESPONDENCE/INQUIRIES
   
64
 
SHIPMENT PREPARATION
   
66
 
A. PRESHIPMENT SAMPLING INSTRUCTIONS
   
66
 
1) Photo Sample
   
66
 
2) Production Sample
   
66
 
B. HOW TO SEND SAMPLE
   
66
 
1) Garments:
   
66
 
2) Accessories, Eyewear, Jewelry, Scarves:
   
66
 
C. PRE-TICKETING INSTRUCTIONS
   
67
 
D. STORE (FLOOR READY) HANGER INSTRUCTIONS
   
67
 
E. PRODUCT GARMENT LABELS AND HANGTAGS
   
67
 
F. PACKING SLIP INSTRUCTIONS
   
68
 
1) Example - Packing List – Bulk Merchandise
   
69
 
2) Example - Packing List – Pre pack Merchandise
   
70
 



54

--------------------------------------------------------------------------------


 
Exhibit 10.132: Certain confidential information in this Exhibit 10.132 was
omitted and filed separately with the Securities and Exchange Commission (“SEC”)
with a request for confidential treatment by Inter Parfums, Inc.
 
PACKING INSTRUCTIONS
   
71
 
A. POLY BAG REQUIREMENTS
   
71
 
B. PACKAGE TYPES
   
71
 
1) GOH (Garments on Hangers) - Not Pre packed
   
71
 
2) GOH (Garments on Hangers) - Pre packed
   
71
 
3) CTH (Carton to Hang) - Not Pre packed
   
71
 
4) CTH (Carton to Hang) - Pre packed
   
72
 
5) Bulk Packing - Flat Pack Not on Hangers
   
72
 
6) Pre pack - Flat Pack Not on Hangers
   
72
 
7) Reshippable Pre packs
   
72
 
8) Jewelry, Accessories, Giftware *
   
73
 
9) Belts, Hosiery, and Scarves *
   
73
 
10) Non-Conveyable (Type J)
   
73
 
C. PRECAUTIONS
   
74
 
1) Overages from Purchase Order Quantities
   
74
 
2) Concealed Shipment Overages / Shortages
   
74
 
3) Incorrect Color / Size Scale
   
74
 
4) Style / Color Substitution
   
74
 
5) Dye Lot Procedures / Requirements
   
74
 
6) Mark Out of Stock (MOS) at Store Level
   
74
 
7) Odd/Last Units
   
74
 
8) Return to Vendor (RTV)
   
75
 
9) A/R (Auto Replenishment)
   
75
 
CARTON LABELING
   
76
 
A. CARTON LABELING INSTRUCTIONS
   
76
 
1) How to Label
   
76
 
2) Where to Label
   
76
 
3) Label Types
   
77
 
4) Label Ordering
   
77
 
ROUTING INSTRUCTIONS
   
78
 
A. ROUTING INSTRUCTIONS AND FOB DEFINITIONS
   
78
 



55

--------------------------------------------------------------------------------


 
Exhibit 10.132: Certain confidential information in this Exhibit 10.132 was
omitted and filed separately with the Securities and Exchange Commission (“SEC”)
with a request for confidential treatment by Inter Parfums, Inc.
 
1) Early Shipment of Merchandise
   
78
 
2) Late Shipment of Merchandise
   
78
 
3) Partial Shipments
   
78
 
4) Freight Requirements
   
78
 
5) Consolidator Locations
   
79
 
6) All Other Locations
   
79
 
7) Common Carrier Transit Time Standards (Business Days)
   
80
 
8) Full Trailer Loads
   
80
 
9) Use of Air Freight
   
83
 
10) Use of Small Package Delivery Services
   
83
 
11) Shipments Direct To DC By Vendor’s Own Truck
   
83
 
12) Bill of Lading Requirements
   
83
 
NON-COMPLIANCE PENALTY TABLE
   
84
 

 
56

--------------------------------------------------------------------------------


 
Exhibit 10.132: Certain confidential information in this Exhibit 10.132 was
omitted and filed separately with the Securities and Exchange Commission (“SEC”)
with a request for confidential treatment by Inter Parfums, Inc.

GENERAL


A. COMPLIANCE AGREEMENT


·
Vendor agrees that it does comply and will continue to comply with all Vendor
Guidelines (“Guidelines”), as may be amended, by Retail Brand Alliance, Inc.
(“RBA”).



·
Vendor acknowledges receipt of and does comply with and will continue to comply
with the Purchase Order Terms and Conditions contained in all Vendor Guidelines



·
Vendor agrees that all the Guidelines, as may be amended, are incorporated by
reference into each contract between RBA and vendor.



·
Vendor agrees to indemnify and hold RBA harmless from any and all claims,
damages, penalties, liabilities, losses, actions or lawsuits (with attorneys
selected by RBA) and attorney fees asserted against RBA for vendor’s failure to
adhere to these Guidelines as may be Amended.



·
RBA reserves the right to terminate any or all of its contracts with vendor
should vendor fail to comply with any or all of the enclosed Guidelines.



·
RBA, in its sole discretion, reserves the right from time to time to add, modify
or cancel (“Amend”) any of the terms and/or conditions set forth in the
Guidelines. A notice will be sent to vendors of these changes within a
reasonable time period.



·
Vendor agrees that all merchandise which RBA purchases from vendor will be
manufactured in accordance with the requirements of any and all applicable
Federal and State laws, including the Fair Labor Standards Act as well as the
requirements of all laws of the respective country of manufactures.
Additionally, vendor agrees to comply with all applicable laws of the United
States that relate to the import of products including country of origin
labeling, product labeling, and fabric and product testing.



        ______________________________________________COMPANY NAME (PRINT)
 
        ______________________________________________VENDOR SIGNATURE (OFFICER)
 
        ______________________________________________VENDOR’S JOB TITLE



Please list Parent Company and/or any subsidiaries: ____________________________
 
                                                                                            
_________________________________



Please sign and return to: Retail Brand Alliance, Inc. Vendor Relations 100
Phoenix Avenue Enfield, CT. 06082
Or fax to 860-745-3984


57

--------------------------------------------------------------------------------


 
Exhibit 10.132: Certain confidential information in this Exhibit 10.132 was
omitted and filed separately with the Securities and Exchange Commission (“SEC”)
with a request for confidential treatment by Inter Parfums, Inc.
 
B. WORKPLACE CODE OF CONDUCT


Retail Brand Alliance, Inc. is committed to purchase merchandise only from
sources that adhere to certain values and standards that we are RBA hold
paramount. All merchandise is to be manufactured in accordance with all
applicable laws of the respective country of manufacture. In furtherance of this
commitment, Retail Brand Alliance, Inc. will do business with only those
companies that have adopted the following standards defining decent and humane
working conditions for all of its manufacturers and suppliers:


·
Legal Guidelines for Vendors - We expect our vendors to comply with any and all
legal requirements of the country in which they are doing business. We seek
vendors who respect the legal and moral rights of its employees.

·
Forced Labor - There shall not be any use of forced labor, whether in the form
of prison labor, indentured labor, bonded labor or otherwise.

·
Child Labor - No person shall be employed at an age younger than allowed by law.

·
Harassment or Abuse - Every employee shall be treated with respect and dignity.
No employee shall be subject to any physical, sexual, psychological or verbal
harassment or abuse.



·
Nondiscrimination - No person shall be subject to any discrimination in
employment, including hiring, salary, benefits, advancements, discipline,
termination or retirement on the basis of gender, race, religion, age,
disability, sexual orientation, nationality, political opinion, or social or
ethnic origin.

·
Health and Safety - Employers shall provide a safe, healthy and clean working
environment that is in compliance to national and local laws to prevent
accidents and injury to health arising out of, linked with, or occurring in the
course of work or as a result of the operation of employer facilities.

·
Freedom of Association and Collective Bargaining - Employers shall recognize and
respect the right of employees to freedom of association and collective
bargaining as may be allowed by law.



·
Wages and Benefits - Employers must recognize that wages are essential to
meeting employees’ basic needs. Employers shall pay employees, as a floor, at
least the minimum wage (including overtime hours if applicable) required by
local law and shall provide legally mandated benefits.

·
Hours of Work - Except in extraordinary business circumstances, employees shall
not be required to work more than the limits on regular and overtime hours
allowed by the law of the country of manufacture.

·
Overtime Compensation - In addition to their compensation for regular hours of
work, employees shall be compensated for overtime hours at such premium rate as
is legally required in the country of manufacture or, in those countries where
such laws do not exist, at a rate at least equal to their regular hourly
compensation rate.

 
Retail Brand Alliance, Inc. reserves the right to terminate its relationship
and/or contract with any manufacturer or supplier who fails to comply with this
Workplace Code of Conduct.
 
58

--------------------------------------------------------------------------------


 
Exhibit 10.132: Certain confidential information in this Exhibit 10.132 was
omitted and filed separately with the Securities and Exchange Commission (“SEC”)
with a request for confidential treatment by Inter Parfums, Inc.
 
C. RBA TERMS
 

 
1)
Financial 

·
All RBA Domestic orders must be invoiced in compliance with Purchase Order terms
at “Net/10 EOM plus 60 Days dating.” Goods received on the 20th of 1 month
through the 19th of the next will go to the following month plus 60 days for
checks dated the 10th of the month.



Examples: Goods received Oct. 20– Nov. 19 = Dec. 10 + 60 days = check dated Feb.
10
Goods received Nov. 20 – Dec. 19 = Jan. 10 + 60 days = check dated Mar. 10


·
Any dating exceptions must be pre-approved in writing by the Vice president of
Production and Chief Financial Officer.

·
Requests for special payment arrangements such as anticipation must be directed
to the RBA Treasury Department.

·
Factor assignments will be in accordance with our vendor database at time of
payables. Including a Factor Stamp or information on the invoice will not ensure
payment to the correct payee.

 

 
2)
Purchase Order

·
Verbal agreements will not be considered binding by the Company. Only those
Purchase Orders submitted to you on Retail Brand Alliance documents will be
honored.

·
All Purchase Order Terms and Conditions will be enforced. Failure of RBA to
enforce any specific condition in the past will not preclude enforcement of the
remainder of the agreement in the future.

·
Specific Routing Instructions are an integral part of our Purchase Order Terms
and conditions. Please adhere to these instructions in order to avoid refusals
and/or violation/handling fees.

·
Shipments received at RBA Dock or Consolidator without a valid Purchase Order on
file will be refused.

 

 
3)
EDI/Trading Partner Management

·
EDI/TPM requirements

 
a.
Retail Brand Alliance requires all vendors to process their Purchase Orders
using either our certified Inovis/QRS EDI program or via the Retail Brand
Alliance web accessed TPM Solution. All vendors must sign an EDI/TPM contract.

 
b.
New vendors must ship in compliance and should notify
TPMHELPLINE@retailbrandalliance.com to discuss the options available for
compliance.

 
c.
All vendors are required to be recertified in a timely manner for any updated
EDI or TPM standards.

 
d.
Retail Brand Alliance expects 100% accuracy for all ASN (Advance Ship Notice)
documents that are transmitted. See “Required EDI Transactions” listed below.

 
e.
Under no circumstances may a vendor vary from these requirements. If a vendor is
unable to comply contact TPMHELPLINE@retailbrandalliance.com for assistance.
Failure to adhere to these requirements will result in vendor charge back.

 
f.
TPM vendors using the TPM provider service should contact their Retail Brand
Alliance Product Manager to request a web accessed link to print Purchase Orders
.If the vendor does not have access to the web they can arrange an alternative
means of retrieval such as a faxed copy.



59

--------------------------------------------------------------------------------


 
Exhibit 10.132: Certain confidential information in this Exhibit 10.132 was
omitted and filed separately with the Securities and Exchange Commission (“SEC”)
with a request for confidential treatment by Inter Parfums, Inc.
 
·
EDI Certification Process



In order to commence the EDI certification process an e-mail request should be
sent to TPMHELPLINE@retailbrandalliance.com. You will receive detailed
specifications for all of the documents mentioned in Section C. Vendors will be
invited to complete certification via an Inovis compliance website. EDI
certification should be completed in a timely manner and vendors should note
that any Purchase Orders that are due to ship before compliance is achieved will
need to be processed via our web based TPM solution.


·
Required EDI Transactions




a.
850    Purchase Order

b.
856    Advance Ship Notice

c.
997    Functional Acknowledgement

 
d.
Multiple UCC-128 label types.

 
D. WAREHOUSING ALLOWANCE 
 
All Purchase Orders received in our Distribution Center or Consolidators will be
subject to a 1% Warehousing Allowance. Vendor Debit Adjustments will be
processed on a daily basis upon DC receipt of goods. Contact Vendor Relations at
(860) 741-0771 for more information.


60

--------------------------------------------------------------------------------


 
Exhibit 10.132: Certain confidential information in this Exhibit 10.132 was
omitted and filed separately with the Securities and Exchange Commission (“SEC”)
with a request for confidential treatment by Inter Parfums, Inc.
 
E. LABOR LAWS COMPLIANCE / TRANS. SHIPPING
 
Retail Brand Alliance shall endeavor to purchase merchandise only from sources
that adhere to Federal and State laws enacted to protect workers. By agreeing to
sell merchandise to us, you also agree that all merchandise which we purchase
from you will be manufactured in accordance with the requirements of all
applicable Federal and State laws, including the Fair Labor Standards Act.
Retail Brand Alliance will also purchase merchandise only from sources that
adhere to the laws of the respective country of manufacture enacted to protect
workers. By agreeing to sell merchandise to us, you also agree that all
merchandise which we purchase from you will be manufactured in accordance with
the requirements of all laws enacted to protect workers of the respective
country of manufacture. Moreover, you agree to comply with all applicable laws
of the United States that relate to the import of products, including country of
origin labeling, product labeling and fabric and product testing.
 
61

--------------------------------------------------------------------------------


 
Exhibit 10.132: Certain confidential information in this Exhibit 10.132 was
omitted and filed separately with the Securities and Exchange Commission (“SEC”)
with a request for confidential treatment by Inter Parfums, Inc.


F. PURCHASE ORDER TERMS AND CONDITIONS


1. ACCEPTANCE: Neither Retail Brand Alliance, Inc. (“Buyer”) nor Seller shall be
bound by this order until Seller expresses its acceptance of the order or Seller
delivers to Buyer any of the goods ordered, whichever first occurs. In any
event, acceptance of the order shall be upon the terms and conditions or
modifications stated on the Purchase Order, and no additions or modifications
thereof shall bind Buyer unless expressly assented to in writing by Buyer. All
specifications and data submitted to the Seller with this order are incorporated
herein. All warranties, agreements and representations herein made shall survive
the delivery and acceptance of the goods, which are the subject of this Purchase
Order.
 
2. CHANGES: The Buyer reserves the right at any time to make written changes in
this order including method of shipment or packing, and time, place and manner
of delivery. If any such changes cause an increase or decrease in the cost or
time required for performance of this contract, an equitable adjustment shall be
made in the contract price or delivery schedule, or both. Any claim by Seller
for adjustment under this clause must be approved by Buyer in writing before
Seller proceeds with such change. Price increases shall not be binding on Buyer
unless evidenced by a Purchase Order revision signed by Buyer.
 
3. DELIVERY: Time is of the essence in this contract, and if delivery of goods
is not made in the quantities and the time specified, Buyer reserves the right,
without liability and in addition to its other rights and remedies, to direct
expedited routing of goods (the difference in cost between the expedited routing
and the normal routing costs shall be paid by Seller), to accept late delivery
(whether such late delivery was approved by buyer or not) and deduct late
delivery charges as stated in Buyer’s Vendor Guidelines, or terminate this
contract by notice effective when received by Seller as to stated goods not yet
shipped, and to purchase substitute goods or services elsewhere, in which event
Seller shall be liable for any loss incurred.
 
Where the goods are to be supplied or payment therefore is to be made by
installments, the failure of the Buyer to pay any installment in due time shall
not entitle the Seller to treat such failure as a repudiation by the Buyer of
this entire Purchase Order.
 
Seller shall be liable for any excess transportation charges, delays or claims
resulting from Sellers deviation from agreed on routing instructions. When
Seller has reason to believe that deliveries will not be made as scheduled;
Seller will immediately give written notice setting forth the cause of the
anticipated delay to Buyer.
 
All Goods delivered the 20th or later of the month are to be considered as a
purchase of and received the first day of the following month for payment
purposes.
 
Buyer will have no liability for payment for goods delivered to Buyer which are
in excess of quantities specified in this contract. Such goods shall be subject
to rejection and return at Seller’s expense, including transportation charges
both ways. Buyer shall not be liable for any material or production costs
incurred by Seller in excess of the amount or in advance of the time necessary
to meet Buyer’s delivery schedule.
 
4. INSPECTION AND ACCEPTANCE: Payment for any goods under this contract will not
constitute acceptance thereof. All goods purchased hereunder are subject to
inspection at Buyer’s destination either before or after payment. Buyer reserves
the right to refuse acceptance of goods, which are not in accordance with
instructions, specifications, samples on which orders were based, or Seller’s
warranties (express or implied). Goods not accepted will be returned to Seller
for full credit (including repayment in full to Buyer of any monies paid Seller
for such goods) or replacement (at buyer’s option) and at Seller’s risk and
expense, including transportation charges both ways. No replacement of rejected
goods shall be made unless specified by Buyer in writing.
 
Buyer shall not be liable for failure to accept any part of the goods if such
failure is the result of any cause beyond the control of the Buyer, including
(without limitation) fires, floods, acts of God, strikes, labor disputes,
casualties, delays in transportation, inability to obtain materials or
machinery, or total or partial shutdown of Buyer’s plant.
 
Acceptance of all or any part of the goods shall not bind Buyer to accept any
future shipments, nor be deemed to be a waiver of Buyer’s right either to cancel
or to return all or any portion of the goods because of failure to conform to
this contract, or by reason of defects, latent or patent, or other breach of
warranty, or to make any claim for damages, including manufacturing costs,
damage to materials or articles caused by improper boxing, crating or packing,
and loss of profits and other special damages occasioned the Buyer. Such rights
shall be in addition to any other remedies provided by law.
 
5. PACKING AND CONTAINERS: No charges for packing, containers, or transportation
will be allowed unless specified on the face of this order. Seller shall be
liable for damages to materials or articles caused by improper boxing, crating,
or packing.
 
6. SELLER’S WARRANTIES: Seller hereby warrants that all of the goods furnished
shall be of merchantable quality and fit for Buyer’s purposes and that they
shall conform to Buyer’s specifications and to all Seller’s representations,
affirmations, promises, descriptions, samples or models forming the inducement
to enter this contract.
 
Seller further warrants that in the performance of this order it will comply
with all Federal, State or municipal government laws, and that with respect to
the production of the goods covered by this order, it has fully complied with
all applicable Federal and State Laws, the Fair Labor Standards Act and
production and export laws as well as all laws enacted to protect workers of the
respective country of production and Seller shall comply with all Federal Laws
relating to the import of products including country of origin, labeling and
fabric and product testing.
 
Seller acknowledges that all technical information in the nature of product data
which is supplied to Seller to help facilitate performance of this contract,
shall be considered as, and kept confidential by Seller, its agents and
employees, and Seller warrants that it will prevent disclosure or use of any
such information either directly or by incorporation of such information in
manufacturing products for others.
 
Seller warrants that no part of the goods shall be manufactured in any premises
or any factory other than the one stated on the front of this purchase order.
 
Seller agrees that these warranties shall survive acceptance of the goods. These
warranties shall be in addition to any warranties and no other express or
implied warranties shall be deemed disclaimed or excluded except in writing
signed by the Buyer.
 
7. INDEMNIFICATION: Seller agrees to indemnify and save Buyer, its parents,
subsidiaries, affiliates, and agents, harmless from any and all losses,
expenses, awards, and damages, including court costs and reasonable attorney’s
fees, related in any way to this contract (including, without limitation, those
arising from claims of patent, trademark, or copyright infringement or unfair
competition) except to the extent such goods were manufactured strictly in
accordance with Buyer’s specifications. Upon receipt of notice, Seller will
promptly assume full responsibility for the defense of any suit or proceeding
arising out of this Agreement or the goods to which Buyer, its subsidiaries,
affiliates, or agents, for any reason may be party.


8. CANCELLATION: Buyer shall have the right to cancel all or any portion of this
order upon Seller’s failure to meet delivery as specified herein; for breach of
any term appearing in this contract; or, if Seller is adjudicated bankrupt or
commits an act of bankruptcy; or if any warranty or representation made by
Seller is false in any material respect. If Seller’s failure to perform is due
to circumstances beyond Seller’s reasonable control, cancellation shall be
deemed to have been made under Paragraph 9 below entitled “Termination.” Such
right of cancellation is in addition to, and not in lieu of, any other remedies
which Buyer may have.
 
62

--------------------------------------------------------------------------------


 
Exhibit 10.132: Certain confidential information in this Exhibit 10.132 was
omitted and filed separately with the Securities and Exchange Commission (“SEC”)
with a request for confidential treatment by Inter Parfums, Inc.
 
9. TERMINATION: Buyer may terminate performance under this contract in whole or
in part by written notice. Upon receipt of notice Seller will terminate all work
in progress and advise Buyer of the value of work completed and materials
purchased prior to notice, and the most favorable disposition Seller can make
thereof. Buyer will pay pro-rate share of contract price for finished work
accepted by Buyer and reimburse Seller for cost of work in process and materials
not allocable to other work. Such payments shall be determined in accordance
with generally accepted accounting principles, less value received by Seller for
items used or resold by the Seller. Buyer shall not be liable for the cost of
defective, damaged, or destroyed work or material. In no event will payment made
under this clause exceed the aggregate contract price fewer payments made and
adjustments allowed in settlement of the contract. This clause shall constitute
Seller’s exclusive remedy in the event this order is terminated by Buyer
provided herein. This clause will not apply to any cancellation by the Buyer for
default by the Seller or for any other cause allowed by law or under this
Purchase Order.
 
10. WAIVER: Failure of Buyer to require performance of any of the terms,
covenants, or conditions of this contract or to exercise any right hereunder,
shall not be construed as a waiver of the future performance of any such terms,
covenants, or conditions, or the further exercise of such right, and the
obligations of Seller with respect to such future performance shall continue in
full force and effect.
 
11. ASSIGNMENT: No work under this contract shall be assigned nor shall Seller
subcontract for completed or substantially completed goods which are the subject
of this contract without Buyers prior written consent.
 
12. ANTICIPATION: This order is subject to anticipation for prepayment at 18%
per annum. Discount and anticipation shall be computed from the date of receipt
of goods. Where delivery is required to be made to a consolidator, the date of
receipt of goods shall be deemed to be the date three days after the goods
destined for our distribution center are actually placed in custody of the
consolidator.
 
13. SPECIAL FEATURES: All merchandise designs and mechanical features which have
been supplied by Buyer to Seller, and specially created or developed for Buyer
by Seller, or which are distinctive of Buyer’s private label merchandise
(“Special Features”), shall be the sole property of Buyer and shall be used only
on goods manufactured for Buyer. Buyer may use the Special Features in
merchandise manufactured by others and obtain such legal protection as may be
available for the Special Features, including without limitation, patents,
copyrights and trademarks. Seller shall execute any and all instruments deemed
by Buyer to be necessary or desirable to obtain such protection in all countries
of the world.
 
14. TRADEMARKS: If this agreement deals with goods which bear Buyer’s private
labeling, trademarks, service marks, trade names, distinctive words, copyrights,
logos, pictures or designs (“Properties”), Seller shall not transfer or sell any
such goods to any third person without Buyer’s prior written consent. If Buyer's
consent is given, Seller shall not under any circumstances sell or otherwise
transfer such goods to any third person until the Properties have been
physically removed or completely obliterated from the goods and all packaging.
It is agreed that Buyer is the sole owner of the Properties and that Seller does
not have any rights to the use of the Properties except as stated herein, and,
in addition, Seller shall not challenge Buyer's rights to such Properties.
 
15. SPECIAL CONDITION: Buyer may at its expense elect to supply fabric (or any
other materials) to vendor to complete this order. Should Buyer do so, the unit
price set forth in this Purchase Order shall be subject to downward adjustment
by Buyer.
 
16. JURISDICTION: This contract shall be governed and construed under and in
accordance with the laws of the State of Connecticut. Except for matters
regarding intellectual property or confidentiality, all claims and disputes,
which arise between the parties under this Agreement, shall be resolved by
binding arbitration in Hartford County, Connecticut under the then current
Commercial Arbitration Rules of the American Arbitration Association. In the
event of litigation between the parties arising under this Agreement,
jurisdiction and venue shall be brought only in the United States District
Court, District of Connecticut at Hartford, Connecticut or such appropriate
state court in Connecticut. The parties hereby specifically waive any right to a
jury trial. The parties expressly exclude the application of the United Nations
Convention of Contracts for the International Sale of Goods."
 
63

--------------------------------------------------------------------------------


 
Exhibit 10.132: Certain confidential information in this Exhibit 10.132 was
omitted and filed separately with the Securities and Exchange Commission (“SEC”)
with a request for confidential treatment by Inter Parfums, Inc.
 
G. INTRODUCTION/WHO TO CONTACT


This document defines guidelines for doing business with Retail Brand Alliance.
To facilitate our relationship, we welcome you to contact us for any
clarification you might require.



PROBLEM AND/OR INQUIRY
 
DEPARTMENT
 
TELEPHONE
 
FAX
Exceptions to Procedures, Payment Inquiries, General Inquiries/Instructions,
Invoicing, Sampling, Packing, Routing and Shipping
Send e-mail to:
VR@RetailBrandAlliance.com
 
 
 
Vendor Relations
 
860-741-0771
x 2430
or
x 2258
 
 
860-745-3984
             
Quality Assurance/Garment Label Inquiries, Ticket Request
 
Product Manager
 
212-682-8800
                 
Scheduling DC Deliveries
 
Receiving
 
860-741-0771
x2560
                 
TPM/EDI Questions
Send e-mail to:
TPMHELPLINE@RetailBrandAlliance.com
 
 
       

 
H. PURCHASE ORDER RETRIEVAL


The method vendors use to retrieve their Purchase Order will depend on how they
will process the particular order.


·
EDI vendors receive all of the necessary data in the 850 document.



·
TPM vendors receive all of the necessary data in the TPM system.

 
I. RBA/VENDOR CORRESPONDENCE/INQUIRIES


·
RBA is committed to prompt notification of any shipment problems, paperwork
difficulties and charge backs within 30 days or less in order to resolve
problems immediately and prevent them from lingering. We anticipate our vendors
will act in the same fashion. If a problem exists, please advise Vendor
Relations as soon as possible in writing, by fax or phone.

·
Correspondence and a request for problem review that is older than 6 months from
date of merchandise receipt will not be accepted for consideration.

·
All vendor and factor requests concerning payments will require the check number
for verification. No information will be provided on future payments due.

·
All vendor debit/credit adjustments are detailed and distributed to the vendor
twice a month and on the remittance advice at time of payment. Any and all
subsequent requests for documentation either by the vendor or factor will be
assessed a $25.00 handling fee per document.



64

--------------------------------------------------------------------------------


 
Exhibit 10.132: Certain confidential information in this Exhibit 10.132 was
omitted and filed separately with the Securities and Exchange Commission (“SEC”)
with a request for confidential treatment by Inter Parfums, Inc.
 
·
All vendor adjustments (debit and credit memos) will be deducted at the time of
the specific invoice payment.

·
All Vendor adjustment information will be detailed directly on the remittance
advice. The actual documents will not accompany the remittance.

·
Invoices/packing slips/’ASN’ transactions will be considered as final invoice
documents and will be reflected as the reference number on all remittance,
checks and correspondence.

·
RBA makes payment to vendor within a ‘paperless’ environment. Payment is made in
accordance with the purchase order terms and style cost at the time of receipt.

·
RBA Treasury Department must be provided with written notification of the
following:

 
a.
Factoring Agreements

 
b.
Change of factor prior to merchandise shipment.

 
65

--------------------------------------------------------------------------------


 


Exhibit 10.132: Certain confidential information in this Exhibit 10.132 was
omitted and filed separately with the Securities and Exchange Commission (“SEC”)
with a request for confidential treatment by Inter Parfums, Inc.


SHIPMENT PREPARATION
 
A. PRESHIPMENT SAMPLING INSTRUCTIONS
 

 
1)
Photo Sample 

 

·
The RBA Purchase Order clearly defines if Photo Samples are required. See field
’Photo Sample’ on Purchase Order for quantity and size per style required.

·
Sample must be invoiced separately at no charge

·
Only one invoice is allowed per Purchase Order.

·
All samples must be sent prepaid, overnight.

·
Samples will not be returned to the vendor.

·
Do not break pre-packs to provide samples.




 
2)
 Production Sample 

·
The RBA Purchase Order clearly defines if Production Samples are required. See
field ’Production Sample’ on Purchase Order for quantity and size per style
required.

·
If Purchase Order states Production Samples are requested, PPS (Pre-Production
Sample) and TOP (Top of Production Sample) are required at relevant stage of
production.

·
Sample must be invoiced separately at no charge

·
Only one invoice is allowed per Purchase Order.

·
All samples must be sent prepaid, overnight.

·
Samples will not be returned to the vendor.

·
Do not break pre-packs to provide samples.



B. HOW TO SEND SAMPLE
 

 
1)
 Garments: 

 
Send to: Retail Brand Alliance, Inc. / Brooks Brothers
346 Madison Ave.
New York, NY 10017
 

 
2)
Accessories, Eyewear, Jewelry, Scarves: 



Send to: Retail Brand Alliance, Inc. / Brooks Brothers 346 Madison Ave.
New York, NY 10017
 ATTN: ACCCESSORY BUYER     
 
NOTE: Please contact the Production Associate when a need exists to provide
mutilated production samples.  
 
66

--------------------------------------------------------------------------------


 
Exhibit 10.132: Certain confidential information in this Exhibit 10.132 was
omitted and filed separately with the Securities and Exchange Commission (“SEC”)
with a request for confidential treatment by Inter Parfums, Inc.
 
C. PRE-TICKETING INSTRUCTIONS


·
All vendors are required to pre-ticket merchandise and are responsible for
obtaining the tickets so as not to impact delivery timing.

·
Vendor is responsible for informing the Production Manager of their required
ticket due date, which Production will support with Purchase Order entry.

·
You will receive tickets in paper bags - one color of a style per bag. The
outside of each bag will be marked with our Purchase Order number, the color
name, and color code.

·
Ticket quantities will be 10% greater than the quantity ordered.

·
For specific instructions on ticket types and placement on product, please
consult the appropriate brand specific ticketing guidelines.

·
Vendors who wish to produce their own tickets should contact their Production
Manager for information.

 
D. STORE (FLOOR READY) HANGER INSTRUCTIONS
 
Hangers
·
All garments shipped on hangers, (CTH or GOH) must utilize the standard RBA
store hanger.

·
For specific information on hanger suppliers, please consult the appropriate
brand specific hanger guidelines.

 
E. PRODUCT GARMENT LABELS AND HANGTAGS
 
·
The Purchase Order will dictate if private product labels and/or hangtags are
required.

For specifics on obtaining the correct labels and/or hangtags, contact the
Production Manager.
 
67

--------------------------------------------------------------------------------


 
Exhibit 10.132: Certain confidential information in this Exhibit 10.132 was
omitted and filed separately with the Securities and Exchange Commission (“SEC”)
with a request for confidential treatment by Inter Parfums, Inc.
 
F. PACKING SLIP INSTRUCTIONS 


·
Shipments will be refused at all consolidator locations and RBA dock in all
cases where Bill of Lading information does not match the Invoice/Packing Slip
information.

·
An Invoice/Packing Slip is required to accompany each Purchase Order/shipment.
Attach to Bill of Lading for presentation.

·
For each Purchase Order/shipment, there can be no more than one invoice.

 
Invoice/Packing Slip must contain the following information.

(See Examples pages 17 & 18):
a.
Vendor Name, Address, Phone Number
b.
Invoice Number
c.
Purchase Order Number
d.
Number of cartons in shipment/total weight of shipment
e.
Exact quantities (units) by style, color and size.
f.
Unit Cost
g.
Shipment Number

 
Note:
·
The unit cost must be as indicated on the purchase order.

·
If vendor style number is different from purchase style number, both numbers
must be indicated.



·
The following additional information is required if the order is pre packed.

 
a.
Definition of packs by style, color, size and quantities.

 
b.
Pre pack Type

 
c.
Number of Pre packs

·
Do not mail additional copies of invoices to Accounts Payable or Vendor
Relations.

·
Payment is made in accordance with the purchase order terms and style cost at
the time of receipt.

·
Verify all Purchase Orders for accuracy prior to shipment release.

 
68

--------------------------------------------------------------------------------


 
Exhibit 10.132: Certain confidential information in this Exhibit 10.132 was
omitted and filed separately with the Securities and Exchange Commission (“SEC”)
with a request for confidential treatment by Inter Parfums, Inc.
 

 
1)
Example - Packing List – Bulk Merchandise



BULK MERCHANDISE


--------------------------------------------------------------------------------

SHIP FROM:
VENDOR NAME
VENDOR STREET ADDRESS
ANY CITY, STATE, COUNTRY
POSTAL CODE
PHONE NUMBER


SHIP TO:
RETAIL BRAND ALLIANCE
107 PHOENIX AVENUE
ENFIELD, CT 06082


Invoice Number
123456
Invoice Date: 1/0/00
     
Purchase Order Number
543210
       
Number of Cartons
16
       
Carton Weight
480 pounds
       
Shipment #
009999123456789
 



Style
 
Description
 
Color
 
Qty
 
2
 
4
 
6
 
8
 
10
 
454
 
Shirt
 
Red
 
325
 
25
 
60
 
60
 
120
 
60
 
452
 
Shirt
 
Blue
 
395
 
25
 
60
 
60
 
125
 
25
         
  Total
 
620
                     

 
NOTE: Style 454 reflects Style 11454 on Purchase Order
 

--------------------------------------------------------------------------------

 
69

--------------------------------------------------------------------------------


 
Exhibit 10.132: Certain confidential information in this Exhibit 10.132 was
omitted and filed separately with the Securities and Exchange Commission (“SEC”)
with a request for confidential treatment by Inter Parfums, Inc.
 

 
2)
Example - Packing List – Pre pack Merchandise



PRE PACK MERCHANDISE
 

--------------------------------------------------------------------------------

 
SHIP FROM:
VENDOR NAME
VENDOR STREET ADDRESS
ANY CITY, STATE, COUNTRY
POSTSAL CODE
PHONE NUMBER


SHIP TO:
RETAIL BRAND ALLIANCE
107 PHOENIX AVENUE
ENFIELD, CT 06082


Invoice Number
123456
Invoice Date: 1/00/00
     
Purchase Order Number
543210
 
Number of Cartons
10
       
Carton Weight
300 pounds
       
Shipment #
009999123456789
 



Style
 
Description
 
Color
 
Qty
 
P
 
S
 
M
 
L
                                 
454
 
Self Belt Slim
 
Blue
 
240
 
40
 
60
 
80
 
60
                                         
A pre pack 20
 
1
 
2
 
2
 
1
         
B pre pack 20
 
1
 
1
 
2
 
2
                                         
Total
 
240
                 

--------------------------------------------------------------------------------

 
70

--------------------------------------------------------------------------------




Exhibit 10.132: Certain confidential information in this Exhibit 10.132 was
omitted and filed separately with the Securities and Exchange Commission (“SEC”)
with a request for confidential treatment by Inter Parfums, Inc.


PACKING INSTRUCTIONS

A. POLY BAG REQUIREMENTS 
·
All poly bags must be labeled with the required government warnings, no
additional printing on flat packed merchandise bags.

·
Do not use high slip poly bags.

·
Poly bag should be fitted tight to garment.

 
B. PACKAGE TYPES 

Note:
Due to the automated sorting systems at RBA, the following detailed requirements
for package type must be strictly adhered to. The Purchase Order will dictate
the appropriate package type. If your product has not been ordered as a
re-shippable pre pack (Type R) and does not conform to all our automated sorter
requirements as noted below please see number 10) Non-Conveyable (Type J).

 

 
1)
GOH (Garments on Hangers) - Not Pre packed 

·
GOH must be sorted by Purchase Order, style, color, size for delivery.

·
Poly bags must be heat sealed or tied at the bottom.

·
Hangers or merchandise are not to be banded together under any circumstances.

·
Maximum weight of individual garment cannot exceed 10 lbs

·
If hanger pack cartons are used , do not be seal with staples or straps

 

 
2)
 GOH (Garments on Hangers) – Pre packed 

·
GOH must be sorted by Purchase Order, style, color, and pre pack type for
delivery.

·
All pre packed orders will be issued bar coded stickers (Combo SKU) with printed
information identifying the pre pack type. For correct Combo SKU placement,
please consult the appropriate brand specific ticketing guidelines.

·
Pre packs are to be banded together at the hanger hook. Use of rubber bands or
twist ties is acceptable. Poly bags must be heat sealed or tied at the bottom.

·
Do not ship pre packs without pre pack stickers (Combo SKU).

·
Maximum weight of pre pack cannot exceed 10 lbs.

·
If hanger pack cartons are used , do not be seal with staples or straps

 

3)
CTH (Carton to Hang) – Not Pre packed

·
Shipping carton weight cannot exceed 40 lbs. Do not seal carton with staples or
straps.

·
One Purchase Order, style, color, size per carton.

·
Poly bags must be heat sealed or tied at the bottom.


 
71

--------------------------------------------------------------------------------


 
Exhibit 10.132: Certain confidential information in this Exhibit 10.132 was
omitted and filed separately with the Securities and Exchange Commission (“SEC”)
with a request for confidential treatment by Inter Parfums, Inc.
 
·
Hangers or merchandise are not to be banded together under any circumstances.

·
Maximum weight of individual garment cannot exceed 10 lbs.

·
         No odd cartons are allowed if the Purchase Order is A/R (Auto
Replenishment).

 
4) CTH (Carton to Hang) - Pre packed 
·
Shipping carton weight cannot exceed 40 lbs. Do not seal carton with staples or
straps.

·
One Purchase Order, style, color, pre pack type per carton.

·
All pre packed orders will be issued bar-coded stickers (Combo SKU) with printed
information identifying the pre pack type. For correct Combo SKU placement,
please consult the appropriate brand specific ticketing guidelines.

·
Pre packs are to be banded together at the hanger hook. Use of rubber bands or
twist ties is acceptable. Poly bags must be heat sealed or tied at the bottom.

·
Do not ship pre packs without pre pack stickers (Combo SKU).

·
Maximum weight of pre pack cannot exceed 10 lbs

·
No odd cartons are allowed if the Purchase Order is A/R (Auto Replenishment).



5) Bulk Packing – Flat Pack Not on Hangers 
·
Shipping carton weight cannot exceed 40 lbs. Do not seal cartons with staples or
straps.

·
One Purchase Order, style, color, size per carton.

·
Poly bag must be sealed; taped end-to-end or heat-sealed fit to size of garment.

·
For price ticket placement, please consult the appropriate brand specific
ticketing guidelines.

·
Maximum dimension for flat pack is 19” x 19” x 6”. Maximum weight is 17.5 lbs.

·
Minimum dimension for flat pack is 1.9” x 1.9” X 0.8”. Minimum weight is 2
ounces.

·
No odd cartons are allowed if the Purchase Order is A/R (Auto Replenishment).



6)  Pre pack – Flat Pack Not on Hangers 
·
Shipping carton weight cannot exceed 40 lbs. Do not seal cartons with staples or
straps.

·
Follow pre pack specifications from Purchase Order.

·
Maximum dimension for pre pack is 19” x 19” x 6”. Maximum weight for all pre
packs is 17.5 lbs.

·
Minimum dimension for pre pack is 1.9” x 1.9” x 0.8”. Minimum weight for all pre
packs is 2 ounces. All pre packed flat orders will be issued bar coded stickers,
(Combo SKU), with printed information identifying the pre pack type. These will
come with the price tickets. For correct Combo SKU placement, please consult the
appropriate brand specific ticketing guidelines.

·
Stickers are not to be used to seal the poly bags. Do not ship pre packs without
pre pack stickers.

·
Only one pre pack type per carton.

·
The pre pack must be contained in a clear poly bag. The poly bag must be secured
(taped end to end, heat sealed, or in a sealed envelope bag) and fitted to the
size of the pre pack.

·
No odd cartons are allowed if the Purchase Order is A/R (Auto Replenishment).



7) Re-shippable Pre packs 
·
One pre pack (as defined on Purchase Order) per carton.

·
Carton must be labeled with appropriate UCC128 shipping label created by TPM or
EDI.


 
72

--------------------------------------------------------------------------------


 
Exhibit 10.132: Certain confidential information in this Exhibit 10.132 was
omitted and filed separately with the Securities and Exchange Commission (“SEC”)
with a request for confidential treatment by Inter Parfums, Inc.
 
·
The Combo SKU label must be placed on the top of the shipping carton.

·
Carton standard – ECT (Edge Crush Test) must be equal to 32 lbs. /inch.

·
Loose pieces or broken pre packs are unacceptable.

·
Shipping carton weight cannot exceed 40 lbs.

 

8)
Jewelry, Accessories, Giftware * 

·
Shipping carton weight cannot exceed 40 lbs. Do not seal cartons with staples or
straps.

·
All jewelry, accessories, and giftware must be packed in a sealed protective
Jiffy Bag.

·
All shipments must meet flat packing requirements:

 
a.
Maximum dimension for flat or pre pack is 19” x 19” x 6”.

 
b.
Maximum weight for flat or pre pack is 17.5 lbs.

 
c.
Minimum dimensions for flat or pre pack is 1.9” x 1.9” x 0.8”.

 
d.
Minimum weight for all flat or pre pack is 50 grams (approx. 2 ounces).

 
e.
Follow Bulk or pre packing instructions as indicated on Purchase Order.

 
f.
No odd units allowed.

 
g.
No odd cartons are allowed if the Purchase Order is A/R (Auto Replenishment).




9)
Belts, Hosiery, and Scarves * 

·
Shipping carton weight cannot exceed 40 lbs. Do not seal cartons with staples or
straps.

·
Package in .02MIL clear Poly bags with a cardboard insert to render the pre pack
flat.

·
All shipments must meet flat packing requirements:

 
a.
Maximum dimension for flat or pre pack is 19” x 19” x 6”.

 
b.
Maximum weight for flat or pre pack is 17.5 lbs.

 
c.
Minimum dimensions for flat or pre pack is 1.9” x 1.9” x 0.8”.

 
d.
Minimum weight for all flat or pre pack is 50 grams (approx. 2 ounces).

 
e.
No Odd units allowed.

 
f.
No odd cartons are allowed if the Purchase Order is A/R (Auto Replenishment).



10) Non-Conveyable (Type J)


Any merchandise that is ordered as handling Type J can not be processed by our
automated sortation system, or is product that must be packed in odd shaped
packaging. (Example; Custom gift boxes)


If you feel your product falls into this category but your Purchase Order is not
written as such, please contact your Production Manager to request the Handling
Type be changed to Type J to insure safe distribution.


*Note: Alternate packaging may be presented for approval prior to shipping.
Contact Vendor Relations.


73

--------------------------------------------------------------------------------


 
Exhibit 10.132: Certain confidential information in this Exhibit 10.132 was
omitted and filed separately with the Securities and Exchange Commission (“SEC”)
with a request for confidential treatment by Inter Parfums, Inc.
 
C. PRECAUTIONS
 

 
1)
Overages from Purchase Order Quantities 

·
All units received in excess of the Purchase Order quantities by style and color
are subject to a 40% cost reduction per unit.

·
Vendor Debit Adjustments will be processed on a daily basis upon DC receipt of
goods.




 
2)
Concealed Shipment Overages / Shortages 

·
Any concealed shipment overage will be made payable to the vendor without the
submission of an additional invoice.

·
Any concealed shipment shortage will be immediately processed as a vendor debit
adjustment.




 
3)
Incorrect Color / Size Scale 

·
RBA is making significant system changes to manage our business at the
Color/Size level. As a result, all shipments are to be received exactly as
ordered and the physical shipment must match the invoice/packing slip
information. This requirement will be enforced without exception.

 

 
4)
Style / Color Substitution 

·
Style and/or Color substitutions will not be permitted.




 
5)
Dye Lot Procedures / Requirements 

·
RBA has implemented specific procedures for all merchandise that involve dye
lots.

·
Vendors are required to contact the Production Office prior to dyeing and/or
cutting products for specific instructions.




 
6)
Mark Out of Stock (MOS) at Store Level 

All vendor products located in the stores that are found to be other than “First
Quality” will result in the following:
·
Item will be processed as a MOS markdown by the store.

·
Vendor Debit Adjustment will be issued at the cost value of the item and
assessed a 5% Handling Fee.

·
The Item will not be returned to the vendor.

·
Vendor debit adjustments will be processed and mailed on a monthly basis for the
previous months’ activity.




 
7)
Odd/Last Units 



(No odd units allowed for jewelry/accessories, belts, hosiery, and scarves)


·
Bulk/Loose

 
a.
One (1) Purchase Order, style, color, per carton.

 
b.
Mixed sizes within a carton must be separated by size.

 
c.
A single TPM or EDI generated” ODD” carton label must be used. The use of more
than 1 TPM or EDI label is not allowed.

 
74

--------------------------------------------------------------------------------


 
Exhibit 10.132: Certain confidential information in this Exhibit 10.132 was
omitted and filed separately with the Securities and Exchange Commission (“SEC”)
with a request for confidential treatment by Inter Parfums, Inc.
 
·
Pre packed

 
a.
One (1) Purchase Order, style, color, per carton.

 
b.
No broken pre packs or loose pieces will be accepted.

 
c.
Mixed pre pack types are allowed within the same carton.

 
d.
A single TPM or EDI generated” ODD” carton label must be used. The use of more
than 1 TPM or EDI label is not allowed.

 
e.
The maximum number of odd cartons allowed is determined by the number of pre
pack types ordered.




 
8)
Return to Vendor (RTV) 



The Product Manager will notify the vendor before a shipment is returned. The
cost of returned goods will be debited and the vendor will be responsible for
freight charges. A $150.00 handling fee will be assessed. The vendor must advise
the Product Manager when any return authorization number or label is required.
 

 
9)
A/R (Auto Replenishment)



No Odd Cartons are allowed
 
75

--------------------------------------------------------------------------------


 
Exhibit 10.132: Certain confidential information in this Exhibit 10.132 was
omitted and filed separately with the Securities and Exchange Commission (“SEC”)
with a request for confidential treatment by Inter Parfums, Inc.
 
CARTON LABELING


A. CARTON LABELING INSTRUCTIONS

 
1)
How to Label



·
RBA requires all carton labels in UCC-128 format. These labels can be generated
in 3 ways

a.
EDI: Vendors can generate labels in compliance with our detailed specifications
as part of our EDI compliance initiative.

b.
Trading Partner Management: Labels can be generated automatically by logging in
to our Web based Trading Partner Management system. This system requires a
compliant Zebra or Monarch printer. A full list of compliant printers is
available in the vendor version of the Trading Partner Management user guide.

c.
Trading Partner Management provider option: Labels can be generated for vendor
orders via one of RBA’s global Trading Partner Management providers. A service
charge is applicable.

 
Note: Details on these programs are available. Please contact RBA by e-mail at:


mailto:tpm@retailbrandalliance.com
 

 
2)
Where to Label



·
Label placement must be on the side of the carton in the lower left corner 1
inch from the bottom of the carton and 1 inch in from the side. (See
illustration below)

·
For cartons that are smaller than the carton label, placement must be on the
side of the carton, 1 inch from the bottom and 1 inch in from the side. The
address portion can be folded on the top of the carton.

 
Inter Parfums [box.jpg]


76

--------------------------------------------------------------------------------


 
Exhibit 10.132: Certain confidential information in this Exhibit 10.132 was
omitted and filed separately with the Securities and Exchange Commission (“SEC”)
with a request for confidential treatment by Inter Parfums, Inc.
 
3)
 Label Types

 
·
Bulk/Loose Packed merchandise label

·
Pre pack Merchandise label

·
Odd Carton label (Multi SKU Bulk/Loose and Multi Pre pack merchandise)



Note: No carton should have more than 1 UCC-128 label. Multi SKU or Multi pre
pack cartons are always represented by a single Odd carton label.



 
4)
Label Ordering



·
Vendors who are using a Trading Partner Management provider must ensure labels
are ordered in a timely manner to avoid shipping delays.

·
New vendors should contact their Product Manager or use the above mentioned
e-mail address to be directed to the relevant provider.

 
77

--------------------------------------------------------------------------------


 
Exhibit 10.132: Certain confidential information in this Exhibit 10.132 was
omitted and filed separately with the Securities and Exchange Commission (“SEC”)
with a request for confidential treatment by Inter Parfums, Inc.
 
ROUTING INSTRUCTIONS


A. ROUTING INSTRUCTIONS AND FOB DEFINITIONS
 
These Routing Instructions are an integral part of our Purchase Order terms and
conditions. Please adhere to these instructions in order to avoid refusal and/or
violation/handling fees.



 
1)
Early Shipment of Merchandise 

·
Start dates are ‘In House’ RBA dock or consolidator.

·
Any shipment received at RBA dock or consolidator prior to the ‘Ship On-Not
Before’ date will be considered early and will be refused.

 

 
2)
Late Shipment of Merchandise 

·
Completion dates are ‘In House’ RBA dock or consolidator.

·
Any shipment received at RBA dock or consolidator after the completion date will
be considered late and will be refused.

 

 
3)
Partial Shipments 

·
With Product Manager approval, a maximum of two shipments per style can be made
against any one Purchase Order.

·
Any partial shipment must conform to the original Purchase Order color/size
assortment.

·
A deduction of 10% will be made for each additional invoice starting with the
third invoice.

 

 
4)
Freight Requirements 

·
Vendors are required to pay inbound freight charges to consolidator, but are not
subject to consolidation fees.

·
Specific Routing Instructions must be adhered to on all shipments.

·
Shipments will be refused at all consolidator and RBA dock locations in all
cases where Bill of Lading information does not match the advance
invoice/packing slip information.

·
Do not use small package delivery services to deliver to consolidator.

·
RBA requires consolidator arrival in compliance with Purchase Order
“Ship-On/Not-Before” and “Completion” dates.

 
78

--------------------------------------------------------------------------------


 
Exhibit 10.132: Certain confidential information in this Exhibit 10.132 was
omitted and filed separately with the Securities and Exchange Commission (“SEC”)
with a request for confidential treatment by Inter Parfums, Inc.
 

 
5)
Consolidator Locations




 
1)
NY/NJ COMMERICAL ZONE



FOB-CONSOLIDATOR, Freight Prepaid
 
Expeditors International
Distribution Warehouse
245D Roger Ave.
Inwood, NY 11096
 

·
Hours of Operation: 8:30 AM – 4:00 PM – Monday through Friday    

·
Phone: 516-371-3330 - FAX: 516-371-2979

·
Freight Charges to Expeditors are not allowed.

·
Appointments are required on all shipments. A one-hour grace period is extended
to each appointment time. All shipments over 75 cartons must be palletized.

·
Any appointment made with Expeditors that is not kept or is more than 1 hour
late for the appointment will be charged back $200.00 per Purchase Order.

·
Any arrival at Expeditors after the 4:00 PM closeout will be charged back a
‘Late Gate’ fee of $230.00 per Purchase Order.

 

 
6)
All Other Locations

     
FOB – RBA Dock, Collect


Retail Brand Alliance
107 Phoenix Ave
Enfield, CT 06082
. 
·
Hours of Operation: 7:00 A.M. – 2:30 P.M. Monday through Thursday

 7:00 A.M. – 11:30 A.M. Friday
·
Phone: 860-741-0771 ext.2560     Fax: 860-253-4451

·
Carriers to be used:

 
New England & Eastern U.S.
  (CT, MA, RI, ME, NH, VT) (DE, MD, NJ*, NY*, PA)
 
NEW ENGLAND MOTOR FREIGHT
 
Southern U.S.
 
OLD DOMINION FREIGHT LINES
(AL, FL, GA, MS, NC, SC, TN)
   
Kentucky
 
ROADWAY EXPRESS OR YELLOW
   
FREIGHT
North Central U.S.
 
ROADWAY EXPRESS OR YELLOW
(IA, ID, MT, ND, SD, WY)
 
FREIGHT
Central U.S.
 
ROADWAY EXPRESS OR YELLOW
(AR, IL, IN, KS, LA, MI, MN, MO,
 
FREIGHT
NE, OH, OK, TX, VA, WI, WV)
   
Western U.S.
 
ROADWAY EXPRESS OR YELLOW
(CO, NM, OR, UT, WA)
 
FREIGHT
Arizona, California, Nevada
 
DAYLIGHT TRANSPORT
Alaska, Canada, Hawaii, Mexico,
 
CONTACT TRAFFIC OFFICE

** Except for Commercial Zone
 
79

--------------------------------------------------------------------------------




Exhibit 10.132: Certain confidential information in this Exhibit 10.132 was
omitted and filed separately with the Securities and Exchange Commission (“SEC”)
with a request for confidential treatment by Inter Parfums, Inc.
 
·
Vendors shipping GOH from Southern, North Central, Central & Western US as well
as KY, AZ, CA & NV must call the Traffic Office (Tel# 860-741-0771 ext. 2761)
for approved carriers.

·
GOH merchandise must be sorted by Purchase Order /style/color/size.

 

 
7)
Common Carrier Transit Time Standards (Business Days) 

Note: Required Distribution Center arrival in compliance with Purchase Order
“ship-on/Not-before” and ‘Completion’ date (See Common Carrier Transit Times
Standards)
 
TO ENFIELD OR EAST WINDSOR CT
 
CARRIER
 
STANDARD
 
WEB SITE
         
NEW ENGLAND MOTOR FREIGHT
 
2 DAYS
 
www.nemf.com
         
DAYLIGHT
 
5 DAYS
 
www.dylt.com
         
OLD DOMINION FREIGHT LINES
 
4 DAYS
 
www.odfl.com
         
ROADWAY EXPRESS
     
www.roadway.com
               &
       
YELLOW FREIGHT
     
www.myyellow.com
         
From Pacific Northwest points
 
6 DAYS
   
From West Coast points
 
6 DAYS
   
From Southwest points
 
6 DAYS
   
From Midwest points
 
5 DAYS
   
From Mid-South points
 
5 DAYS
   

 

 
8)
Full Trailer Load



FOB – RBA. DOCK, COLLECT


a.
Vendors that anticipate full trailer loads may contact the Traffic Office in
Enfield, CT at (860) 7410771 ext. 2761 to arrange for merchandise pick-up.

b.
This requires Traffic Office authorization with a minimum of 24 hours prior
notice for pick-up arrangements.

c.
RBA requires the completion of a load diagram detailing the Purchase Order
/Style/Color location within the loaded trailer (see attached example of “RBA
TRAILER MAP” Diagram on page 29)

 
80

--------------------------------------------------------------------------------


 
Exhibit 10.132: Certain confidential information in this Exhibit 10.132 was
omitted and filed separately with the Securities and Exchange Commission (“SEC”)
with a request for confidential treatment by Inter Parfums, Inc.
 
RBA TRAILER MAP
 

Rba Trailer Map [bus.jpg]
FROM:     _____________________
           _____________________ 
           _____________________
              _____________________
 
TO:       _____________________
           _____________________
           _____________________
 
 
TRAILER #: ______________

 
81

--------------------------------------------------------------------------------


 
Exhibit 10.132: Certain confidential information in this Exhibit 10.132 was
omitted and filed separately with the Securities and Exchange Commission (“SEC”)
with a request for confidential treatment by Inter Parfums, Inc.
 


trailer [trailer.jpg]
    PO#
STYLE
COLOR
# OF CARTONS
 
___________
 
____________
 
____________
 
____________
 
____________
 
____________
 
____________
 
____________
 
____________
 
____________
 
____________
 
____________
 
____________
 
____________
 
____________
 
____________
 
____________
 
____________
 
____________
 
____________
 
____________
 
____________
 
____________
 
____________
 
____________
 
____________
 
____________
 
____________
 
____________
 
____________
 
____________
 
____________
TRAILER “MAPS” MUST BE RECEIVED IN THE RBA TRAFFIC OFFICE ON ALL FULL TRAILER
LOADS PRIOR TO DELIVERY.

 
82

--------------------------------------------------------------------------------


 
Exhibit 10.132: Certain confidential information in this Exhibit 10.132 was
omitted and filed separately with the Securities and Exchange Commission (“SEC”)
with a request for confidential treatment by Inter Parfums, Inc.



 
9)
 Use of Air Freight



AIR FREIGHT
 
FOB – RBA DOCK
 
VENDOR PAYS FULL FREIGHT 

 
·
Requires Vendor Relations Office advance shipment notice and authorization.

·
Requires vendor pays full freight and be responsible for freight in transit.




 
10)
 Use of Small Package Delivery Services

 
SUCH AS –UPS, FED EX 
 
FOB RBA DOCK
 
VENDOR PAYS FULL FREIGHT
GROUND, ETC.
       



·  Requires shipment be made only from non-consolidation points.
·  Requires shipment be made only to the RBA distribution center in Enfield, CT.
·  Requires a maximum of 2 cartons per shipment, each carton to weigh no more
than 40lbs.
·  Requires delivery be made within 3 days of shipment from vendor.



 
11)
 Shipments Direct To DC By Vendor’s Own Truck 



VENDOR’S DELIVERY
 
FOB – RBA DOCK 

 
·  Requires vendor to pay freight and be responsible for freight in transit.
·  Requires prior approval from Vendor Relations for each shipment.
·  Requires RBA dock appointment within 24 hours prior notice. Call Receiving at
·  (860) 741-0771 ext. 2560.



 
12)
 Bill of Lading Requirements 

·
Vendor must combine daily shipments with multiple invoices on one bill of
lading.

·
Shipments will be refused at all consolidator locations and RBA dock in cases
where the bill of lading information does not match the advanced invoice/packing
slip information.

·
In the event any purchase order on the bill of lading is refused, the entire
bill of lading will be refused.

·
Bill of lading for each shipment must indicate:

a. Purchase Order Number(s)
b. Number of Carton(s) per Purchase Order Number
c. Invoice/Packing Slip Number(s)
d. Style Number(s)
e. A complete and accurate description of merchandise.
f. Current National Motor Freight Classification Number


83

--------------------------------------------------------------------------------




Exhibit 10.132: Certain confidential information in this Exhibit 10.132 was
omitted and filed separately with the Securities and Exchange Commission (“SEC”)
with a request for confidential treatment by Inter Parfums, Inc.
 
NON-COMPLIANCE PENALTY TABLE


NOTE: Shipments not in compliance with RBA standards are subject to shipment
refusal.
Third Party Service Charges may be levied in addition to the compliance charges
listed.


SECTION IN VIOLATION
     
RESULTING CHARGEBACKS
         
GENERAL 
       
·   A
 
Page 5
 
Retail Brand Alliance reserves the right to terminate its
·   B
 
Page 6
 
relationship and/or contract with any manufacturer or
·   E
 
Page 9
 
supplier who fails to comply with our General
·   F
 
Page 10
 
Compliance section.
 
       
·   I
 
Page 12
 
$25.00 per Document



SHIPMENT PREPARATION
 
·   A
 
Page 14
 
$200.00 Handling Fee per Invoice/Packing slip
·   B
 
Page 14
 
$200.00 Handling Fee per Invoice/Packing slip
·   C
 
Page 15
 
$1.00 per Unit
·   D
 
Page 15
 
$1.00 per Unit + Cost of Hangers
·   E
 
Page 15
 
$1.00 per Unit
·   F
 
Page 16
 
$200.00 Handling Fee per Invoice/Packing slip



PACKING INSTRUCTIONS


·   A
 
Page 19
 
$1.00 per Unit
·   B1&B2
 
Page 19
 
$1.00 per Unit
·   B3-B10
 
Page 19-21
 
$50.00per Carton and/or $1.00 per Unit
·   C 1
 
Page 22
 
40% Cost Reduction per Unit
·   C 2
 
Page 22
 
Cost per Unit x Number of Pieces
·   C 3&C 5
 
Page 22
 
$500.00 Handling Fee
·   C4
 
Page 22
 
$500.00 HF or Return at Vendor’s Expense + $500.00 HF

·   C 6
 
Page 22
 
Cost per Unit + 5% Handling Fee
·   C 7
 
Page 23
 
$ 50.00 per Carton
·   C 8
 
Page 23
 
Cost of Unit, All Freight charges + $150.00 HF
·   C 9
 
Page 23
 
$ 50.00 per Carton



CARTON LABELING



·   A1&A2
 
Page 24
 
$ 50.00 per Carton

 
84

--------------------------------------------------------------------------------


 
Exhibit 10.132: Certain confidential information in this Exhibit 10.132 was
omitted and filed separately with the Securities and Exchange Commission (“SEC”)
with a request for confidential treatment by Inter Parfums, Inc.
 
ROUTING INSTRUCTIONS


· A1&A2
 
Page 26
 
2% of Invoice per Day
· A3
 
Page 26
 
10% per Additional Invoice
· A4
 
Page 26
 
$200.00 per PO
· A5
 
Page 27
 
$200.00 per PO
· A6
 
Page 27
 
$200.00 per PO
· A9
 
Page 30
 
$500.00 Handling Fee
· A10
 
Page 30
 
$500.00 Handling Fee 

 
85

--------------------------------------------------------------------------------


 
Exhibit 10.132: Certain confidential information in this Exhibit 10.132 was
omitted and filed separately with the Securities and Exchange Commission (“SEC”)
with a request for confidential treatment by Inter Parfums, Inc.
 
EXHIBIT H


QUARTERLY AND ANNUAL OPERATING REPORTS REQUIRED BY LICENSOR


QUARTERLY OPERATING REPORT – due within [---------] 113 from the close of every
quarter



 
·
Wholesale Sales of Licensee– All Gross Sales and Net Sales listed by Country and
all Net Sales listed by Major Retail Account (defined as any retailer with
estimated retail sales of the Licensed Products of at least [---------] 114 per
year)

 
·
Ex Factory Sales of Licensee – All Gross Sales and Net Sales listed by
Distributor

 
·
Discontinued Sales of Licensee – All Gross Sales and Net Sales listed by
Retailer



ANNUAL OPERATING REPORT – due within [---------] 115 from the close of every
Year of the Term



 
·
Wholesale Sales of Licensee - All Gross Sales and Net Sales listed by Country
and all Net Sales listed by Major Retail Account (defined as any retailer with
estimated retail sales of the Licensed Products of at least [---------] 116 per
year)

 
·
Ex Factory sales of Licensee – All Gross Sales and Net Sales listed by
Distributor, and Licensee to use commercially reasonable efforts to provide All
Distributors’ Gross Sales and Net Sales by Country and Major Retail Account
(defined as any retailer with estimated retail sales of the Licensed Products of
at least [---------] 117 per year)

 
·
Discontinued Sales of Licensee– All Gross Sales and Net Sales listed by Retailer

 
·
Image Plan and Marketing Fund – All marketing, advertising, and promotional
expenditures and activities for the prior year

 

--------------------------------------------------------------------------------

113 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.132.113.

114 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.132.114.

115 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.132.115.

116 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.132.116.

117 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.132.117.


86

--------------------------------------------------------------------------------


 